Exhibit 10.5

 

 

 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

dated as of January 12, 2011

among

INTELSAT (LUXEMBOURG) S.A.,

INTELSAT JACKSON HOLDINGS S.A.,

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent under the Existing Credit Agreement,

EACH ADDITIONAL FIRST LIEN REPRESENTATIVE

from time to time a party hereto,

EACH SECOND LIEN REPRESENTATIVE

from time to time a party hereto

and

WILMINGTON TRUST FSB,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  Definitions; Principles of Construction      2   

Section 1.1

  Defined Terms      2   

Section 1.2

  Rules of Interpretation      13   

ARTICLE II

  The Liens      14   

Section 2.1

  Acknowledgment of First Liens      14   

Section 2.2

  Acknowledgment of Second Liens      14   

Section 2.3

  Priority of Liens      14   

Section 2.4

  Restrictions on Enforcement of Second Liens      15   

Section 2.5

  Judgment Creditor/Inspection/Insurance      18   

Section 2.6

  Discretion in Enforcement of First Liens      18   

Section 2.7

  Discretion in Enforcement of First Lien Obligations      19   

Section 2.8

  Insolvency or Liquidation Proceedings      19   

Section 2.9

  Collateral Shared Equally and Ratably within Class      23   

ARTICLE III

  Obligations and Powers of Collateral Trustee      23   

Section 3.1

  Undertaking of the Collateral Trustee      23   

Section 3.2

  Release or Subordination of Liens      24   

Section 3.3

  Enforcement of Liens      24   

Section 3.4

  Application of Proceeds      25   

Section 3.5

  Powers of the Collateral Trustee      26   

Section 3.6

  Documents and Communications      27   

Section 3.7

  For Sole and Exclusive Benefit of Holders of Secured Obligations      27   

Section 3.8

  Secured Debt      27   

ARTICLE IV

  Obligations Enforceable by the Company and the Other Grantors      29   

Section 4.1

  Release of Liens on Collateral      29   

Section 4.2

  Agreements of the Collateral Trustee and Secured Debt Representatives      30
  

ARTICLE V

  Immunities of the Collateral Trustee      30   

Section 5.1

  No Implied Duty      30   

Section 5.2

  Appointment of Agents and Advisors      31   

Section 5.3

  Other Agreements      31   

Section 5.4

  Solicitation of Instructions      31   

Section 5.5

  Limitation of Liability      31   

Section 5.6

  Documents in Satisfactory Form      32   

Section 5.7

  Entitled to Rely      32   

Section 5.8

  Triggering Event      32   

Section 5.9

  Actions by Collateral Trustee      32   

Section 5.10

  Security or Indemnity in Favor of the Collateral Trustee      32   

Section 5.11

  Rights of the Collateral Trustee      32   

Section 5.12

  Limitations on Duty of Collateral Trustee in Respect of Collateral      33   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

        Section 5.13

  Assumption of Rights, Not Assumption of Duties      34   

        Section 5.14

  No Liability for Clean Up of Hazardous Materials      34   

ARTICLE VI

  Resignation of the Collateral Trustee      34   

        Section 6.1

  Resignation of Collateral Trustee      34   

        Section 6.2

  Appointment of Successor Collateral Trustee      34   

        Section 6.3

  Succession      35   

        Section 6.4

  Merger, Conversion or Consolidation of Collateral Trustee      35   

ARTICLE VII

  Special Provisions      36   

        Section 7.1

  Calculation of Obligations under Hedge Agreements      36   

        Section 7.2

  Second Lien Collateral; Separate Second Lien Collateral Trustee      37   

ARTICLE VIII

  Miscellaneous Provisions      37   

        Section 8.1

  Amendment      37   

        Section 8.2

  Voting      39   

        Section 8.3

  Perfection of Second Lien Collateral      39   

        Section 8.4

  Successors and Assigns      39   

        Section 8.5

  Delay and Waiver      40   

        Section 8.6

  Notices      40   

        Section 8.7

  Notice Following Discharge of First Lien Obligations      41   

        Section 8.8

  Entire Agreement      41   

        Section 8.9

  Payment of Expenses and Taxes; Indemnification      41   

        Section 8.10

  Severability      42   

        Section 8.11

  Headings      42   

        Section 8.12

  Obligations Secured      42   

        Section 8.13

  Governing Law      42   

        Section 8.14

  Consent to Jurisdiction; Waivers      42   

        Section 8.15

  Waiver of Jury Trial      43   

        Section 8.16

  Counterparts      43   

        Section 8.17

  Effectiveness      43   

        Section 8.18

  Additional Grantors      43   

        Section 8.19

  Continuing Nature of this Agreement      43   

        Section 8.20

  Insolvency      44   

        Section 8.21

  Rights and Immunities of Secured Debt Representatives      44   

        Section 8.22

  Abstract Acknowledgment of Indebtedness and Joint Creditorship      44   

EXHIBIT

 

Exhibit A-1

  —    Form of Collateral Agency and Intercreditor Agreement Joinder -
Additional Secured Debt

Exhibit A-2

  —    Form of Agency and Intercreditor Agreement Joinder - Additional Grantor

 

-ii-



--------------------------------------------------------------------------------

This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”) is dated
as of January 12, 2011 and is by and among INTELSAT (LUXEMBOURG) S.A., a public
limited liability company (société anonyme) existing as société anonyme under
the laws of the Grand Duchy of Luxembourg, having its registered office at 4,
rue Albert Borschette, L-1246 Luxembourg and registered with the Luxembourg
trade and companies’ register under number B149.942 (“Holdings”), INTELSAT
JACKSON HOLDINGS S.A., a public limited liability company (société anonyme)
existing as société anonyme under the laws of the Grand Duchy of Luxembourg,
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
registered with the Luxembourg trade and companies’ register under number
B149.959 (the “Company”), the other Grantors from time to time party hereto,
BANK OF AMERICA, N.A. (“BANA”), as Administrative Agent (as defined below), each
additional First Lien Representative (as defined below) that executes and
delivers a Joinder, each Second Lien Representative (as defined below) that
executes and delivers a Joinder, and WILMINGTON TRUST FSB (“Wilmington Trust”),
as collateral trustee (in such capacity and together with its successors in such
capacity, the “Collateral Trustee”).

RECITALS

WHEREAS, the Company has entered into a Credit Agreement, dated as of
January 12, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), with the lending
institutions from time to time party thereto (the “Lenders”), MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC and J.P.
MORGAN SECURITIES LLC, as Joint Lead Arrangers, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC and J.P. MORGAN
SECURITIES LLC, as Joint Bookrunners, BARCLAYS CAPITAL INC., DEUTSCHE BANK
SECURITIES INC., MORGAN STANLEY & CO. INCORPORATED and UBS SECURITIES LLC, as
Co-Bookrunners , CREDIT SUISSE SECURITIES (USA) LLC and J.P. MORGAN SECURITIES
LLC, as Co-Syndication Agents, BARCLAYS BANK PLC and MORGAN STANLEY SENIOR
FUNDING, INC., as Co-Documentation Agents and BANA, as administrative agent for
the Lenders (in such capacity and together with its successors in such capacity
under the Existing Credit Agreement, the “Administrative Agent”) pursuant to
which the Lenders have severally agreed to make loans to the Company and the
Letter of Credit Issuer(s) (as defined in the Existing Credit Agreement) have
agreed to issue letters of credit for the account of the Company and one or more
Lenders or affiliates of Lenders may from time to time enter into Hedge
Agreements with, or provide cash management services to, the Company.

WHEREAS, pursuant to Section 15.1(a) of the Existing Credit Agreement Holdings
has unconditionally and irrevocably guaranteed, as primary obligor and not
merely as surety, to the Collateral Trustee for the benefit of the Secured
Parties the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Credit Facility
Obligations (as defined below);

WHEREAS, pursuant to the guarantee dated as of January 12, 2011, each Subsidiary
Guarantor party thereto has unconditionally and irrevocably guaranteed, as
primary obligor and not merely as surety, to the Collateral Trustee for the
benefit of the Secured Parties the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Credit Facility Obligations;

WHEREAS, pursuant to the Security and Pledge Agreement dated as of January 12,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Security and Pledge Agreement”) and the other Security Documents, the Company
and the Guarantors, as applicable, have provided liens and pledges to secure the
Obligations (as defined therein) on a first priority basis and, subject to such
priority, may secure any future First Lien Debt on first priority basis and
future Second Lien Debt on a second priority basis, with Liens on all present
and future Collateral to the extent that such Liens have been provided for (or
are subsequently provided for) in the applicable Security Documents; and



--------------------------------------------------------------------------------

WHEREAS, the Collateral Trustee has agreed to act on behalf of all Secured
Parties with respect to the Collateral and is entering into this Agreement to,
among other things, define the rights, duties, authority and responsibilities of
the Collateral Trustee and the relationship among the Secured Parties regarding
their interests in the Collateral.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions; Principles of Construction

Section 1.1 Defined Terms. Capitalized terms used but not defined in this
Agreement will have the meanings assigned to them in the Existing Credit
Agreement. The following terms will have the following meanings:

“Act of Required Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of First Lien Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the First
Lien Representatives representing the Required First Lien Debtholders.

(2) at any time after the Discharge of First Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the Second Lien Representatives representing the Required Second Lien
Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding and neither the Company nor any Affiliate of the
Company will be entitled to vote to direct the relevant Secured Debt
Representative and (b) votes will be determined in accordance with Section 8.2.

“Additional Secured Debt” has the meaning set forth in Section 3.8(b).

“Administrative Agent” has the meaning set forth in the recitals.

“Agreement” has the meaning set forth in the preamble.

“Cash Management Agreement” shall have the meaning set forth in the Existing
Credit Agreement.

“Cash Management Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed under any Cash Management Agreement to any
Qualified Cash Management Creditor in respect of treasury management
arrangements, depositary or other cash management services, including in
connection with any automated clearing house transfer of funds or any similar
transactions.

 

-2-



--------------------------------------------------------------------------------

“Class” means (1) in the case of First Lien Debt, every Series of First Lien
Debt, taken together, and (2) in the case of Second Lien Debt, every Series of
Second Lien Debt, taken together.

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Company and the other Grantors, now owned or hereafter
acquired in which Liens have been granted to the Collateral Trustee to secure
the Secured Obligations in respect of such Series of Secured Debt.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trustee Obligations” has the meaning set forth in the definition of
“First Lien Debt.”

“Company” has the meaning set forth in the preamble.

“Common Collateral” means all Collateral in which Liens have been granted to
secure both First Lien Debt and Second Lien Debt.

“Credit Agreement” means (a) the Existing Credit Agreement and (b) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement or any
other agreement or instrument referred to in this clause (b); provided that any
agreement or instrument described above in clause (b) shall only constitute the
“Credit Agreement” (or a portion thereof) if the respective agreement or
instrument provides that such agreement or instrument (or indebtedness
thereunder) shall constitute “First Lien Debt” for purposes of this Agreement
(and so long as same satisfies the requirements of clause (2) of the definition
of First Lien Debt contained herein) and the respective First Lien
Representative shall have notified the Collateral Trustee, in writing, that such
agreement or instrument shall constitute the Credit Agreement (or a portion
thereof) and shall have executed and delivered to the Collateral Trustee a
Joinder and the other actions specified in Section 3.8(a) and (b) of this
Agreement shall have been taken with respect to the relevant Series of Secured
Debt being issued or incurred. Any reference to the Credit Agreement hereunder
shall be deemed a reference to any Credit Agreement then extant.

“Credit Agreement Secured Parties” shall have the meaning set forth in the
Existing Credit Agreement.

“Credit Documents” shall have the meaning set forth in the Existing Credit
Agreement.

“Credit Facility” shall have the meaning set forth in the Existing Credit
Agreement.

“Credit Facility Obligations” means, collectively, all Existing Credit Facility
Obligations and all First Lien Obligations under any Credit Facility.

“Credit Party” shall have the meaning set forth in the Existing Credit
Agreement.

“Discharge of First Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute First Lien Debt;

 

-3-



--------------------------------------------------------------------------------

(2) payment in full and discharge of the principal of and interest and premium
(if any) on all First Lien Debt (other than any undrawn letters of credit);

(3) termination, cancellation or cash collateralization of all outstanding
letters of credit constituting First Lien Debt (other than such letters of
credit that have theretofore been fully cash collateralized in accordance with
the terms of the relevant Secured Debt Documents, fully supported by a letter of
credit satisfactory to the issuer of the letter of credit supported thereby or
otherwise supported in a manner satisfactory to the respective issuers thereof);
and

(4) payment in full and discharge of all other First Lien Obligations that are
outstanding and unpaid at the time the First Lien Debt is paid in full and
discharged (including without limitation all Credit Facility Obligations,
Specified Cash Management Obligations and all First Lien Hedging Obligations and
the termination of all Hedge Agreements and payment in full of all obligations
arising in connection with such termination) (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Second Lien Debt;

(2) payment in full and discharge of the principal of and interest and premium
(if any) on all Second Lien Debt (other than any undrawn letters of credit);

(3) termination or cash collateralization of all outstanding letters of credit
constituting Second Lien Debt (other than such letters of credit that have
theretofore been fully cash collateralized, fully supported by a letter of
credit satisfactory to the issuer of the letter of credit supported thereby or
otherwise fully supported in a manner satisfactory to the respective issuers
thereof); and

(4) payment in full and discharge of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Obligations are paid in full
and discharged (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Eligible Series of First Lien Debt” means, at any time, any Series of First
Lien Debt in respect of which the aggregate amount of First Lien Obligations
(determined as provided in the first sentence of the definition of Required
First Lien Debtholders) outstanding at such time exceeds $75,000,000.

“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Trustee for the benefit of the Secured Parties or proceeds thereof as
between First Lien Secured Parties or Second Lien Secured Parties, as the case
may be, that such Liens or proceeds will be allocated and distributed to the
applicable Secured Debt Representative for each outstanding Series of First Lien
Debt or Second Lien Debt, as the case may be, for the account of the holders of
such Series of First Lien Debt or Second Lien Debt, as the case may be, ratably
in proportion to the First Lien Obligations or Second Lien Obligations, as the
case may be, under each outstanding Series of First Lien Debt or Second Lien
Debt, as the case may be, when the allocation or distribution is made (it being
expressly understood and agreed that, for purposes of determining “equally and
ratably,” there shall be no double counting of the face amount of any letter of
credit or any reimbursement obligation arising from a drawing thereunder, on the
one hand, and any Secured Debt or commitments to fund Secured Debt to acquire a
participating interest in any letter of credit or reimbursement obligation
thereunder, on the other hand).

 

-4-



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Credit Facility Obligations” means all “Credit Agreement Obligations”
as defined in the Existing Credit Agreement.

“Existing First Lien Obligations” means the Existing Credit Facility
Obligations.

“First Lien” means a Lien granted by a Security Document to the Collateral
Trustee for the benefit of the First Lien Secured Parties, at any time, upon any
property of the Company or any other Grantor to secure First Lien Obligations.

“First Lien Collateral” has the meaning set forth in Section 2.1.

“First Lien Debt” means:

(1) all Existing Credit Facility Obligations; and

(2) to the extent issued or outstanding, any other Indebtedness (including
permitted refinancings of First Lien Debt, including any Credit Agreement as
defined in clause (b) of the definition thereof contained herein and any
Specified Cash Management Obligations and First Lien Hedging Obligations to the
extent such Indebtedness and the document governing such Specified Cash
Management Obligations and First Lien Hedging Obligations provide that such
Specified Cash Management Obligations and First Lien Hedging Obligations shall
be secured on a pari passu basis with such Indebtedness; it being understood
that such Specified Cash Management Obligations and First Lien Hedging
Obligations shall be included in such Indebtedness and holders of such Specified
Cash Management Obligations and First Lien Hedging Obligations do not have to
comply with clauses (b) and (c) immediately below) that, in the case of this
clause (2), are secured equally and ratably with the Credit Facility Obligations
by a First Lien that was expressly permitted to be incurred and so secured under
each then outstanding Credit Agreement (or if no such Credit Agreement is then
in effect, each other applicable Secured Debt Document) (including, while the
Existing Credit Agreement is in effect, pursuant to Sections 10.1 and 10.2
thereof); provided that the foregoing provisions shall not be construed to
permit general basket Indebtedness or Lien baskets to be used to provide equal
and ratable security as First Lien Debt in each case unless the respective
provisions in the then outstanding Credit Agreement (if any) expressly provide
that equal and ratable liens on the Collateral with the Credit Facility
Obligations shall be permitted; and provided further that in the case of any
Indebtedness or other obligations referred to in this clause (2):

(a) on or before the date on which such Indebtedness is (or other obligations
are) incurred by the Company, such Indebtedness is (or other obligations are)
designated by the Company, in an Officer’s Certificate delivered to the
Collateral Trustee, as “First Lien Debt” for the purposes of the Secured Debt
Documents (it being understood that the Company shall not have to identify
specific Cash Management and Hedge Agreements in designating such agreements as
“First Lien Debt” together with the Indebtedness); provided that no Obligation
or Indebtedness may be designated as both Second Lien Debt and First Lien Debt;

 

-5-



--------------------------------------------------------------------------------

(b) such Indebtedness is (or other obligations are) evidenced or governed by an
indenture, credit agreement, loan agreement, note agreement, promissory note,
Hedge Agreement or other agreement or instrument that includes a Lien Sharing
and Priority Confirmation, or such Indebtedness is (or other obligations are)
subject to a Lien Sharing and Priority Confirmation; and

(c) is designated as First Lien Debt in accordance with the requirements of
Section 3.8(b) and the other requirements of Section 3.8 with respect thereto
are satisfied.

In addition to the foregoing, all obligations owing to the Collateral Trustee in
its capacity as such, whether pursuant to this Agreement or one or more of the
Security Documents, First Lien Documents or Second Lien Documents, shall in each
case be deemed to constitute First Lien Debt (although there shall be no
separate Series of First Lien Debt as a result thereof) and First Lien
Obligations (with the obligations described in this sentence being herein called
“Collateral Trustee Obligations”), which Collateral Trustee Obligations shall be
entitled to the priority provided in clause FIRST of Section 3.4(a).
Furthermore, the Company shall promptly notify the then-controlling First Lien
Representative of the entering into of any First Lien Hedging Obligations.

“First Lien Documents” means, collectively, the Credit Documents, each agreement
or instrument relating to any First Lien Hedging Obligation and each other
agreement or instrument governing, or relating to, any First Lien Debt
(including First Lien Debt incurred after the date of this Agreement) and the
First Lien Security Documents.

“First Lien Hedging Obligations” means all Hedge Agreements which constitute
First Lien Debt in accordance with clause (1) or clause (2) of the definition of
“First Lien Debt” contained herein.

“First Lien Obligations” means any principal (including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the First Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), fees, indemnifications, reimbursements, expenses, damages and other
liabilities payable under the First Lien Documents, including, without
limitation, all outstanding Existing First Lien Obligations and such obligations
in respect of any other series of First Lien Debt issued or outstanding after
the date of this Agreement. As provided in the last sentence of the definition
of “First Lien Debt”, all Collateral Trustee Obligations shall constitute First
Lien Obligations.

“First Lien Representative” means:

(1) in the case of the Existing Credit Facility Obligations the Administrative
Agent; or

(2) in the case of any other Series of First Lien Debt, the respective creditor
or any trustee, agent or representative thereof designated as such in the
respective Series of First Lien Debt;

provided that neither the Collateral Trustee nor any Secured Debt Representative
shall be deemed to have knowledge of any other Secured Debt Representative
unless it receives notice thereof in accordance with the terms of this
Agreement.

 

-6-



--------------------------------------------------------------------------------

“First Lien Secured Party” means each holder of First Lien Obligations
(including, without limitation, the respective lenders, creditors, swap
counterparties, agents, sub-agents, trustees and other persons to whom the
respective First Lien Obligations are owing) from time to time.

“First Lien Security Documents” means the Security Documents (other than any
Security Documents that do not secure the First Lien Obligations).

“Grantors” has the meaning set forth in the Security and Pledge Agreement and
the Second Lien Security documents, as the context may require.

“Guarantee” shall mean, collectively, (i) the “Guarantee” as defined in the
Existing Credit Agreement and (ii) each guarantee under the other First Lien
Documents.

“Guarantors” has the meaning set forth in the Existing Credit Agreement, the
other First Lien Documents and the Second Lien Documents, as the context may
require.

“Hedge Agreement” shall have the meaning set forth in the Existing Credit
Agreement.

“Hedge Outstanding Amount” shall mean, for any Hedge Agreement on any date of
determination, an amount determined in good faith by the applicable First Lien
Representative equal to: (a) in the case of a Hedge Agreement documented
pursuant to a Master Agreement, the amount, if any, that would be or is payable
by the applicable obligor to its counterparty to such Hedge Agreement, as if
(i) such Hedge Agreement were being terminated early on such date of
determination due to a “Termination Event” or “Event of Default” (ii) the
obligor party thereto were the sole “Affected Party,” and (iii) the applicable
First Lien Representative were the sole party determining such payment amount
(with the applicable First Lien Representative making such determination
reasonably in accordance with the provisions of the above-described Master
Agreement); (b) in the case of a Hedge Agreement traded on a national exchange,
the mark-to-market value of such Hedge Agreement, which will be the unrealized
loss on such Hedge Agreement to the obligor party to such Hedge Agreement
reasonably determined by the applicable First Lien Representative based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the obligor party to such
Hedge Agreement reasonably determined by the applicable First Lien
Representative as the amount, if any, by which (i) the present value of the
future cash flows to be paid by the applicable obligor exceeds (ii) the present
value of the future cash flows to be received by such obligor pursuant to such
Hedge Agreement; capitalized terms used in this definition and not otherwise
defined in this definition or this Agreement shall have the respective meanings
set forth in the above described Master Agreement or other document governing
such Hedge Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

-7-



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims and including,
without limitation, in relation to companies incorporated under the laws of the
Grand Duchy of Luxembourg, bankruptcy (faillite), insolvency, its voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganisation or similar
laws affecting the rights of creditors generally

“Intelsat Operations” means Intelsat Operation S.A.

“Joinder” means an agreement substantially in the form of Exhibit A-1 or Exhibit
A-2, as applicable .

“Lenders” has the meaning set forth in the recitals.

“Lien Sharing and Priority Confirmation” means:

(1) as to any Series of First Lien Debt, the written agreement of the holders of
such Series of First Lien Debt, or their applicable First Lien Representative on
their behalf, in each case as set forth in the indenture, credit agreement, loan
agreement, note agreement, promissory note or other agreement or instrument
evidencing or governing such Series of First Lien Debt (or in a separate writing
binding upon holders of such Series of First Lien Debt), for the enforceable
benefit of all holders of each existing and future Series of First Lien Debt,
each existing and future First Lien Representative, all holders of each existing
and future Series of Second Lien Debt and each existing and future Second Lien
Representative:

(a) that all First Lien Obligations will be and are secured equally and ratably
by all First Liens at any time granted by the Company or any other Grantor to
the Collateral Trustee to secure any Obligations in respect of such Series of
First Lien Debt, whether or not upon property otherwise constituting collateral
for such Series of First Lien Debt, and that all such First Liens will be
enforceable by the Collateral Trustee for the benefit of all First Lien Secured
Parties equally and ratably;

(b) that the holders of Obligations in respect of such Series of First Lien Debt
are bound by the provisions of this Agreement, including without limitation the
provisions relating to the ranking of First Liens and the order of application
of proceeds from enforcement of First Liens; and

(c) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the other Security Documents; and

(2) as to any Series of Second Lien Debt, the written agreement of the holders
of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of First Lien
Debt and each existing and future First Lien Representative:

(a) that all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Collateral
Trustee for the benefit of all Second Lien Secured Parties equally and ratably;

 

-8-



--------------------------------------------------------------------------------

(b) that the holders of Obligations in respect of such Series of Second Lien
Debt are bound by the provisions of this Agreement, including without limitation
the provisions relating to the ranking of Second Liens and the order of
application of proceeds from the enforcement of Second Liens; and

(c) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the other Security Documents (including the
Second Lien Security Documents).

“Majority Holders” means, with respect to any Eligible Series of First Lien
Debt, the holders of more than 50% of the First Lien Obligations (determined as
provided in the first sentence of the definition of Required First Lien
Debtholders) in respect thereof.

“Master Agreement” means any Master Agreement published by the International
Swap and Derivatives Associations, Inc.

“Non-controlling First Lien Secured Parties’ Standstill Period” has the meaning
set forth in Section 3.3.

“Obligations” mean the First Lien Obligations or the Second Lien Obligations, as
the context may require.

“Officer’s Certificate” means a certificate of an officer of the Company or
Grantor, as applicable.

“Qualified Cash Management Creditors” means any Person that, at the time it
enters into a Cash Management Agreement, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Cash Management Agreement.

“Required First Lien Debtholders” means, at any time, the holders of more than
50% of the sum of (a) the aggregate outstanding principal amount of First Lien
Debt (including outstanding letters of credit (unless fully cash collateralized
in accordance with the terms of the relevant Secured Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof) whether or not then available or drawn but excluding
obligations under Hedge Agreements and Cash Management Obligations); (b) the
aggregate Hedge Outstanding Amount under First Lien Hedging Obligations; and
(c) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute First
Lien Debt. For purposes of this definition, (a) First Lien Debt registered in
the name of, or beneficially owned by, the Company or any Affiliate of the
Company will be deemed not to be outstanding and neither the Company nor any
Affiliate of the Company will be entitled to vote to direct the relevant First
Lien Representative, and (b) votes will be determined in accordance with the
provisions of Section 8.2. Notwithstanding the foregoing and except as provided
in the immediately succeeding sentence, at all times when (x) the sum of (1) the
outstanding Credit Facility Obligations and (2) the aggregate unutilized
commitments under the Credit Agreement, exceeds (y) $2,000,000,000, the only
First Lien Obligations included in determining the Required First Lien
Debtholders in accordance with the preceding sentence shall be the Credit
Facility Obligations, Specified Cash Management Obligations and First Lien
Hedging Obligations outstanding from time to time; provided that so long as the
Credit Agreement is in effect any direction received by the Collateral Trustee
from the Administrative Agent under then extant Credit Agreement shall be deemed
to be to be a direction from the Required First Lien Debtholders regardless of
whether or not the Administrative Agent received any direction from holders of
the Credit Facility Obligations, it being understood that neither the
Administrative Agent nor the Collateral Trustee shall have any obligation to
seek any such direction. The immediately preceding sentence shall not be given
effect with respect to amendments or other modifications of this Agreement
pursuant to Section 8.1 but shall apply with respect to amendments or other
modifications of other Security Documents pursuant to said Section so long as
such amendment or modification is not by its express terms disproportionately
adverse in any material respect to the holders of any Series of First Lien Debt
(with releases of Collateral being deemed to be not disproportionately adverse).

 

-9-



--------------------------------------------------------------------------------

“Required Second Lien Debtholders” means, at any time, the holders of more than
50% of the sum of (a) the aggregate outstanding principal amount of Second Lien
Debt (including outstanding letters of credit (unless fully cash collateralized
in accordance with the terms of the relevant Secured Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof) whether or not then available or drawn, and
(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Second Lien Debt. For purposes of this definition, (i) Second Lien Debt
registered in the name of, or beneficially owned by, the Company or any
Affiliate of the Company will be deemed not to be outstanding and neither the
Company nor any Affiliate of the Company will be entitled to vote to direct the
relevant Second Lien Representative, and (ii) votes will be determined in
accordance with the provisions of Section 8.2.

“Second Lien” means a Lien granted by a Security Document to the Collateral
Trustee for the benefit of the Second Lien Secured Parties, at any time, upon
any property of the Company or any other Grantor to secure Second Lien
Obligations.

“Second Lien Collateral” has the meaning set forth in Section 2.2.

“Second Lien Debt” means, to the extent issued or outstanding, any Indebtedness
constituting Second Lien Obligations provided that in the case of any
Indebtedness referred to in this definition:

(a) on or before the date on which such Indebtedness is incurred by the Company
or any Restricted Subsidiary, such Indebtedness is designated by the Company, in
an Officer’s Certificate delivered to the Collateral Trustee, as “Second Lien
Debt” for the purposes of the Secured Debt Documents; provided, that no
Obligation or Indebtedness may be designated as both Second Lien Debt and First
Lien Debt;

(b) such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;

(c) is designated as Second Lien Debt in accordance with the requirements of
Section 3.8(b) and the other requirements of Section 3.8 with respect thereto
are satisfied; and

(d) at the time of the incurrence thereof, the respective Second Lien Debt may
be incurred (and secured as contemplated herein) without violating the terms of
any Credit Agreement or other First Lien Document then outstanding (or if no
such Credit Agreement is then in effect, each other applicable Secured Debt
Document).

 

-10-



--------------------------------------------------------------------------------

“Second Lien Documents” means, collectively, the indenture, credit agreement or
other agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.

“Second Lien Obligations” means any principal (including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Second Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), fees, indemnifications, reimbursements, expenses, damages and other
liabilities payable under the documentation governing any Second Lien Debt.

“Second Lien Representative” means, in the case of any Series of Second Lien
Debt, the trustee, agent or representative of the holders of such Series of
Second Lien Debt who maintains the transfer register for such Series of Second
Lien Debt and is appointed as a Second Lien Representative (for purposes related
to the administration of the Security Documents) pursuant to the indenture,
credit agreement, loan agreement, note agreement, promissory note or other
agreement or instrument evidencing or governing such Series of Second Lien Debt,
together with its successors in such capacity; provided that in each case such
Person shall have executed a Joinder.

“Second Lien Secured Party” means each holder of Second Lien Obligations
(including, without limitation, the respective lenders, creditors, swap
counterparties, agents, sub-agents, trustees and other persons to whom the
respective Second Lien Obligations are owing) from time to time.

“Second Lien Security Documents” means the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).

“Secured Debt” means First Lien Debt and Second Lien Debt.

“Secured Debt Default” means, with respect to any Series of Secured Debt, any
event or condition which, under the terms of any credit agreement, indenture,
loan agreement, note agreement, promissory note, Hedge Agreement or other
agreement or instrument evidencing or governing such Series of Secured Debt,
causes, or permits holders of Secured Debt outstanding thereunder to cause, the
Secured Debt outstanding thereunder to become immediately due and payable. For
the avoidance of doubt, an “Event of Default” (as defined in the Credit
Agreement) shall constitute a Secured Debt Default with respect to the Series of
Secured Debt evidenced by the Credit Agreement.

“Secured Debt Documents” means the First Lien Documents and the Second Lien
Documents.

“Secured Debt Representative” means each First Lien Representative and each
Second Lien Representative.

“Secured Debt Termination Date” means the date on which (1) all outstanding
Secured Debt is paid in full and discharged, (2) all other Secured Obligations
that are outstanding, due and payable at the time all Secured Debt is paid in
full and discharged are paid in full and discharged other than the obligations
for taxes, costs, indemnities, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time,
(3) all commitments to extend credit under all Secured Debt Documents are
terminated or have expired and (4) all outstanding letters of credit issued
pursuant to any Secured Debt Documents are cancelled, terminated, fully cash
collateralized in accordance with the terms of the relevant Secured Debt
Documents, fully supported by a letter of credit satisfactory to the issuer of
the letter of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof.

 

-11-



--------------------------------------------------------------------------------

“Secured Obligations” means First Lien Obligations and Second Lien Obligations.

“Secured Parties” means the Collateral Trustee, the First Lien Secured Parties
(including their Secured Debt Representatives) and the Second Lien Secured
Parties (including their Secured Debt Representatives).

“Security and Pledge Agreement” has the meaning set forth in the recitals.

“Security Documents” means this Agreement, Security and Pledge Agreement,
Luxembourg Share Pledge Agreement, German Pledge Agreement, U.K. Pledge
Agreement, Gibraltar Pledge Agreement, Luxembourg Claims Pledge Agreement, U.K.
Security Agreement, Gibraltar Security Agreement, each Lien Sharing and Priority
Confirmation, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Company or any other Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Trustee, for the benefit of the Secured
Parties and related powers of attorney, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 8.1 including, without limitations, the
Security Documents (as such term is defined in each of the Credit Agreement).
Security Documents shall include any documents of the type described above
entered into after the date hereof, including separate security documents with
respect to any Series of Second Lien Debt that are intended to provide Second
Lien security interests with respect to all or any part of the First Lien
Collateral to secure Second Lien Debt (so long as the Collateral Trustee has a
First Lien on such Collateral to secure all First Lien Debt), in each case so
long as the respective documents meet the requirements of Section 3.8(d).

“Series of First Lien Debt” means, severally, (1) the Existing Credit Facility
Obligations and (2) each separate issue of Indebtedness which constitutes First
Lien Debt in accordance with clause (2) of the definition thereof contained
herein (with agreements between one or more of the same Credit Parties, on the
one hand, and one or more of the same counterparties, on the other hand,
constituting a single issue and a single series of First Lien Debt, so long as
such agreements represent confirmations or transactions under a single common
agreement among such parties).

“Series of Second Lien Debt” means, severally, each issue or series of Second
Lien Debt.

“Series of Secured Debt” means, severally, each Series of First Lien Debt and
each Series of Second Lien Debt.

“Specified Cash Management Obligations” means all Cash Management Obligations
that are owed to one or more Qualified Cash Management Creditors.

“Triggering Event” means (1) until the Discharge of First Lien Obligations, a
Secured Debt Default under (a) any First Lien Documents or (b) at such time as
the Credit Agreement is no longer effective, any then effective First Lien
Document; and (2) after the Discharge of First Lien Obligations until the
Discharge of Second Lien Obligations, a Secured Debt Default under any Second
Lien Document.

 

-12-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

Section 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

(e) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

(f) Notwithstanding anything to the contrary in this Agreement or the Security
and Pledge Agreement, (i) “First Lien Debt” and “First Lien Obligations” shall
include obligations incurred by Guarantors of the type described in clause (2)
of the definition of “First Lien Debt,” so long as the requirements that would
need to be satisfied for such obligations (if such obligations were instead
incurred by Company and not a Guarantor) to constitute First Lien Debt are
satisfied; (ii) “First Lien Secured Party” and “Secured Party” (and their
respective plural forms) shall include any such Persons that hold First Lien
Debt or First Lien Obligations incurred by Guarantors that are described in
preceding clause (i) (it being understood that preceding clauses (i) and (ii) do
not cause the Collateral of any Grantor to directly secure First Lien
Obligations incurred by a Guarantor that is not a Grantor, but clarify that
(x) each Guarantor’s Guaranteed Obligations include such First Lien Obligations
and (y) each Grantor’s Obligations secured by its Collateral include such
Grantor’s guaranty of the Guaranteed Obligations described in clause (x));
(iii) the defined terms described in preceding clauses (i) and (ii) shall be
construed as if such clauses were in effect at all times on and after the
Closing Date; and (iv) each reference to “Grantors” on the cover page, in the
preamble and in Section 8.1(c) shall be a reference to “Guarantors.

 

-13-



--------------------------------------------------------------------------------

ARTICLE II

The Liens

Section 2.1 Acknowledgment of First Liens. The parties hereto acknowledge and
agree that, pursuant to the applicable Security Documents, each of the Grantors
has granted to the Collateral Trustee, and the Collateral Trustee has accepted
and agreed to hold, for the benefit of all present and future First Lien Secured
Parties, all of such Grantor’s right, title and interest in, to and under the
Collateral, to secure the payment of the First Lien Obligations (the “First Lien
Collateral”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the First Lien Collateral for the benefit solely and exclusively of all
present and future First Lien Secured Parties as security for the payment of all
present and future First Lien Obligations.

Notwithstanding the foregoing, if at any time all Liens securing the First Lien
Obligations have been released as provided in Section 4.1, then the Liens
securing the First Lien Collateral will terminate, except that all provisions
set forth in Section 8.9 that are enforceable by the Collateral Trustee or any
of its co- agents (whether in an individual or representative capacity) will
remain enforceable in accordance with their terms.

The parties hereto further acknowledge and agree that the First Lien Collateral
will be held and distributed by the Collateral Trustee subject to the further
agreements herein.

Section 2.2 Acknowledgment of Second Liens. The parties hereto acknowledge and
agree that, pursuant to the applicable Security Documents, each of the Grantors
has granted to the Collateral Trustee, and the Collateral Trustee has accepted
and agreed to hold, for the benefit of all present and future Second Lien
Secured Parties, all of such Grantor’s right, title and interest in, to and
under the Collateral, to secure the payment of the Second Lien Obligations (the
“Second Lien Collateral”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Second Lien Collateral for the benefit solely and exclusively of all
present and future Second Lien Secured Parties as security for the payment of
all present and future Second Lien Obligations.

Notwithstanding the foregoing, if at any time all Liens securing the Second Lien
Obligations have been released as provided in Section 4.1, then the Liens
securing the Second Lien Collateral arising hereunder will terminate, except
that all provisions set forth in Section 8.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties hereto further acknowledge and agree that the Second Lien Collateral
will be held and distributed by the Collateral Trustee subject to the further
agreements herein.

Section 2.3 Priority of Liens. Notwithstanding anything else contained herein or
in any other Security Document, it is the intent of the parties that:

(a) This Agreement and the other Security Documents create two separate and
distinct Liens over the Collateral: (i) the First Liens in favor of the
Collateral Trustee, in its capacity as collateral trustee for the First Lien
Secured Parties, securing the payment and performance of the First Lien
Obligations and (ii) the Second Liens in favor of the Collateral Trustee, in its
capacity as collateral trustee for the Second Lien Secured Parties, securing the
payment and performance of the Second Lien Obligations.

 

-14-



--------------------------------------------------------------------------------

(b) Any and all Liens now existing or hereafter created or arising in favor of
the Collateral Trustee or any Second Lien Representative securing the Second
Lien Obligations, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise are expressly junior in priority,
operation and effect to any and all Liens now existing or hereafter created or
arising in favor of the Collateral Trustee or any First Lien Representatives
securing the First Lien Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Second Lien Secured
Party may now or hereafter be a party, and regardless of the time, order or
method of grant, attachment, recording or perfection of any financing statements
or other security interests, assignments, pledges, deeds, mortgages and other
liens, charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the UCC or any
applicable law or any First Lien Document or Second Lien Document or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Lien Secured Party securing any of the First Lien Obligations are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Second Lien Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.

(c) No First Lien Secured Party or Second Lien Secured Party shall object to or
contest, or support any other Person in contesting or objecting to, in any
proceeding (including without limitation, any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
security interest in the Common Collateral granted to the other. Notwithstanding
any failure by any First Lien Secured Party or Second Lien Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Lien Secured Parties or the Second Lien Secured parties, the priority and
rights as between the First Lien Secured Parties and the Second Lien Secured
Parties with respect to the Common Collateral shall be as set forth herein.

(d) Each Second Lien Representative on behalf of itself and the other Second
Lien Secured Parties acknowledges that a portion of the First Lien Obligations
(i) represents debt that is revolving in nature and that the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
or repaid and subsequently reborrowed, (ii) represents debt that arises under
Hedge Agreements and hence the amount that may be outstanding from time to time
may be increased or reduced at any time and that, in each case, the terms of the
First Lien Obligations may be modified, extended, supplemented, amended or
amended and restated from time to time, and that the aggregate amount of the
First Lien Obligations may be increased, replaced, renewed or refinanced, in
each event, without notice to or consent by any Second Lien Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.3 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the First Lien
Obligations or the Second Lien Obligations, or any portion of the foregoing.

Section 2.4 Restrictions on Enforcement of Second Liens.

(a) Until the Discharge of First Lien Obligations, the First Lien Secured
Parties will have, subject to the exceptions set forth below in clauses (a)(1)
through (a)(4), the exclusive right to authorize and direct the Collateral
Trustee with respect to the Security Documents and the Common Collateral
including, without limitation, the exclusive right to authorize or direct the
Collateral Trustee to enforce, collect or realize on any Common Collateral or
exercise any other right or remedy with respect to the Common Collateral and no
Second Lien Representative or Second Lien Secured Parties may authorize or
direct the Collateral Trustee with respect to such matters. Notwithstanding the
foregoing, the Second Lien Secured Parties may direct the Collateral Trustee:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of First Lien Obligations;

 

-15-



--------------------------------------------------------------------------------

(2) as necessary to deliver any notice or demand necessary to enforce (subject
to the prior Discharge of First Lien Obligations) any right to claim, take or
receive proceeds of Collateral remaining after the Discharge of First Lien
Obligations;

(3) as necessary to perfect or establish the priority (subject to First Liens)
(but not enforce) of the Second Liens upon any Common Collateral, except that
the Second Lien Secured Parties may not require the Collateral Trustee to take
any action to perfect any Common Collateral through possession or control other
than the Collateral Trustee taking any action for possession or control required
by the holders of First Liens and the Collateral Trustee agreeing pursuant to
Section 8.3 that the Collateral Trustee as agent for the benefit of the First
Lien Secured Parties agrees to act as agent for the benefit of the Second Lien
Secured Parties; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Second Liens upon any Common Collateral.

(b) Until the Discharge of First Lien Obligations the Second Lien Secured
Parties, the Collateral Trustee or any Second Lien Representative will:

(1) not take or cause to be taken any action, the purpose or effect of which is
to make any Lien in respect of any Second Lien Obligation pari passu with or
senior to, or to give any Second Lien Secured Party any preference or priority
relative to, the Liens with respect to the First Lien Obligations or the First
Lien Secured Parties with respect to any of the Common Collateral;

(2) not contest, oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of an Insolvency or Liquidation Proceeding) or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of the Common Collateral by any
First Lien Secured Party or any other enforcement action taken (or any
forbearance from taking any enforcement action) by or on behalf of any First
Lien Secured Party;

(3) have no right to (i) direct either any of the Collateral Trustee, any First
Lien Representative or any other First Lien Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Lien Security Documents or (ii) consent or object to the exercise by the
Collateral Trustee, any First Lien Representative or any other First Lien
Secured Party of any right, remedy or power with respect to the Common
Collateral or pursuant to the First Lien Security Documents or to the timing or
manner in which any such right is exercised or not exercised (or, to the extent
they may have any such right described in this clause (3), whether as a junior
lien creditor or otherwise, they hereby irrevocably waive such right);

(4) not institute any suit or other proceeding or assert in any suit, Insolvency
or Liquidation Proceeding or other proceeding any claim against any First Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Lien Secured Party with respect to the Common Collateral or pursuant
to the First Lien Documents;

 

-16-



--------------------------------------------------------------------------------

(5) not make any judicial or nonjudicial claim or demand or commence any
judicial or non-judicial proceedings against any Credit Party or any of its
subsidiaries or affiliates under or with respect to any Second Lien Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second Lien
Security Document (other than filing a proof of claim) or exercise any right,
remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Second Lien Security Document;

(6) not commence judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of any Common Collateral,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Common Collateral or
pursuant to the Second Lien Security Documents; and

(7) not seek, and hereby waive any right, to have the Common Collateral or any
part thereof marshaled upon any foreclosure or other disposition of the Common
Collateral;

provided, however, subject to the terms of this Agreement including
Section 2.5(a), both before and during an Insolvency or Liquidation Proceeding,
the Second Lien Secured Parties and the Second Lien Representatives may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims, including, without limitation, the commencement of an
Insolvency or Liquidation Proceeding against the Company or any other Grantor in
accordance with applicable law and the termination of any agreement by the
holder of a Second Lien in accordance with the terms thereof; provided that the
Second Lien Secured Parties and the Second Lien Representatives may not take any
of the actions prohibited by clauses (1) through (7) of this Section 2.4(a) or
oppose or contest any order that it has agreed not to oppose or contest under
Section 2.8.

(c) At any time prior to the Discharge of First Lien Obligations and after
(1) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor or (2) the Collateral Trustee and each Second
Lien Representative have received written notice from any First Lien
Representative stating that (A) any Series of First Lien Debt has become due and
payable in full (whether at maturity, upon acceleration or otherwise) or (B) the
holders of First Liens securing one or more Series of First Lien Debt have
become entitled under any First Lien Documents to and desire to enforce any or
all of the First Liens by reason of a Secured Debt Default under such First Lien
Documents, no payment of money (or the equivalent of money) or other
distribution shall be made from the proceeds of Common Collateral by the Company
or any other Grantor to any Second Lien Secured Party, Second Lien
Representative or the Collateral Trustee for the benefit of such parties
(including, without limitation, payments and prepayments made for application to
Second Lien Obligations and all other payments and deposits made pursuant to any
provision of any Second Lien Document).

(d) All proceeds of Collateral received by the Collateral Trustee, any Second
Lien Representative or any Second Lien Secured Party in violation of
Section 2.4(c) will be held by the Collateral Trustee, the applicable Second
Lien Representative or the applicable Second Lien Secured Party for the account
of the First Lien Secured Parties and remitted to any First Lien Representative
upon demand by such First Lien Representative. The Second Liens will remain
attached to and enforceable against all proceeds so held or remitted. All
proceeds of Collateral received by the Second Lien Secured Parties and Second
Lien Representatives not in violation of Section 2.4(c) will be received by the
Second Lien Secured Parties and the Second Lien Representatives free from the
First Liens and all other Liens except the Second Liens.

 

-17-



--------------------------------------------------------------------------------

(e) If any Second Lien Secured Party or Second Lien Representative, contrary to
this Agreement, commences or participates in any action or proceeding against
any Grantor or the Common Collateral, such Grantor may interpose as a defense or
dilatory plea the making of this Agreement, and any First Lien Secured Party or
First Lien Representative may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.

Section 2.5 Judgment Creditor/Inspection/Insurance.

(a) In the event that any Second Lien Secured Party becomes a judgment lien
creditor in respect of Common Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the First
Liens and the First Lien Obligations) to the same extent as all other Liens
securing the Second Lien Obligations are subject to the terms of this Agreement.

(b) Any First Lien Secured Party and its representatives and invitees may at any
time inspect, repossess, remove and otherwise deal with the Common Collateral,
and the Collateral Trustee or any First Lien Representative may advertise and
conduct public auctions or private sales of the Common Collateral, in each case
without notice to, the involvement of or interference by any Second Lien Secured
Party or liability to any Second Lien Secured Party.

(c) Until the Discharge of the First Lien Obligations has occurred, the
Collateral Trustee on behalf of the First Lien Secured Parties will have the
sole and exclusive right (i) to be named as additional insured and loss payee
under any insurance policies maintained from time to time by any Credit Party
(except that the Collateral Trustee on behalf of the Second Lien Secured Parties
shall have the right to be named as additional insured and loss payee so long as
its second lien status is identified in a manner satisfactory to the First Lien
Representatives); (ii) to adjust or settle any insurance policy or claim
covering the Common Collateral in the event of any loss thereunder; and (iii) to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral.

Section 2.6 Discretion in Enforcement of First Liens.

(a) In exercising rights and remedies with respect to the Collateral after the
occurrence and during the continuation of a Triggering Event, the First Lien
Representatives may enforce (or refrain from enforcing) the provisions of the
First Lien Documents and exercise (or refrain from exercising) remedies
thereunder or any such rights and remedies, all in such order and in such manner
as they may determine in the exercise of their absolute sole and exclusive
discretion, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the First Lien Obligations;

(2) the enforcement or forbearance from enforcement of any First Lien in respect
of the Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the First Lien Collateral to the extent provided
in the Security Documents;

 

-18-



--------------------------------------------------------------------------------

(4) the acceptance of the Collateral in full or partial satisfaction of the
First Lien Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

Section 2.7 Discretion in Enforcement of First Lien Obligations.

(a) Without in any way limiting the generality of Section 2.6, the First Lien
Secured Parties and the First Lien Representatives may at any time and from time
to time, without the consent of or notice to the Second Lien Secured Parties or
the Second Lien Representatives, without incurring responsibility to the Second
Lien Secured Parties and the Second Lien Representatives and without impairing
or releasing the subordination provided in this Agreement or the obligations
hereunder of the Second Lien Secured Parties and the Second Lien
Representatives, do any one or more of the following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the First Lien Obligations, or otherwise amend or
supplement in any manner the First Lien Obligations, or any instrument
evidencing the First Lien Obligations or any agreement under which the First
Lien Obligations are outstanding;

(2) release any Person or entity liable in any manner for the collection of the
First Lien Obligations;

(3) release the First Lien on any Collateral securing First Lien Obligations;
and

(4) exercise or refrain from exercising any rights against any Grantor.

(b) The Second Lien Representatives shall be provided with notice of any
enforcement actions with respect to any Grantor; provided that (1) any failure
or delay in providing such notice shall not impair any rights of the Secured
Parties hereunder or under any other Secured Debt Document and (2) no party
hereto shall be liable in any respect for any failure or delay in providing such
notice.

Section 2.8 Insolvency or Liquidation Proceedings.

(a) Until the Discharge of the First Lien Obligations has occurred, each Second
Lien Representative agrees on behalf of itself and the other Second Lien Secured
Parties that except as otherwise requested by, or with the prior written consent
of the First Lien Representative, no Second Lien Secured Party shall, in or in
connection with any Insolvency or Liquidation Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case in respect of any of the
Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the Collateral Trustee or any First
Lien Representative (including the validity and enforceability thereof) or any
other First Lien Secured Party or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that each Second
Lien Representative may: (i) if an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, file a claim, proof of claim or statement
of interest with respect to such Grantor and/or the Second Lien Obligations;
(ii) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of First Lien
Reprehensive or any First Lien Secured Party) in order to create, perfect, file,
protect or preserve, its Lien in and to the Second Lien Collateral; provided
that no such action is, or could reasonably be expected to be, inconsistent with
the terms of this Agreement, including the automatic release of Liens provided
in Section 4.1; (iii) file any necessary responsive or defensive pleadings or
appeal in opposition to any motion, claim, adversary proceeding, or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of Second Lien Credit parties or any disallowance of such claims,
including any claims secured by the Second Lien Collateral, if any; and
(iv) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any plan of
reorganization) that are, in each case, in accordance with, the terms of this
Agreement, with respect to the Second Lien Obligations and the Second Lien
Collateral. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any plan of reorganization shall be
inconsistent with and, accordingly, a violation of the terms of this Agreement,
and First Lien Representative shall be entitled (under this Agreement,
Section 510 of the Bankruptcy Code and/or other applicable law) to have any such
vote to accept a plan of reorganization changed and any such support of any plan
of reorganization withdrawn.

 

-19-



--------------------------------------------------------------------------------

(b) If any Credit Party becomes subject to any Insolvency or Liquidation
Proceeding, and if the First Lien Representative or the other First Lien Secured
Parties desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Credit Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Credit Party by any Person(s) other than the First Lien Secured Parties
(any such financing, “DIP Financing”), then each Second Lien Representative
agrees, on behalf of itself and the other Second Lien Secured Parties, that each
Second Lien Secured Party (a) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing, (b) will not request adequate protection or
any other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in paragraph (d) below and (c) will subordinate
(and will be deemed hereunder to have subordinated) the Second Liens (i) to such
DIP Financing on the same terms as the First Liens are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
(ii) to any adequate protection provided to the First Lien Secured Parties and
(iii) to any “carve-out” agreed to by the First Lien Representative or the other
First Lien Secured Parties, and (d) agrees that notice received two calendar
days prior to the entry of an order approving such usage of cash collateral or
approving such financing shall be adequate notice.

(c) Each Second Lien Representative agrees, on behalf of itself and the other
Second Lien Secured Parties, that none of them will seek relief from the
automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of each First Lien
Representative.

(d) Each Second Lien Representative, on behalf of itself and the other Second
Lien Secured Parties, agrees that none of them shall object, contest, or support
any other Person objecting to or contesting, (a) any request by a First Lien
Representative or the other First Lien Secured Parties for adequate protection
or any adequate protection provided to the First Lien Representative or the
other First Lien Secured Parties or (b) any objection by a First Lien
Representative or any other First Lien Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or
(c) the payment of interest, fees, expenses or other amounts to a First Lien
Representative or any other First Lien Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything contained
in this Section and in (2)(b) above (but subject to all other provisions of this
Agreement, including, without limitation, (2)(a) and (3) above, in any
Insolvency or Liquidation Proceeding, (i) if the First Lien Secured Parties (or
any subset thereof) are granted adequate protection consisting of additional
collateral (with replacement or additional liens on such additional collateral)
and /or superpriority claims in connection with any DIP Financing or use of cash
collateral, and the First Lien Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral each Second Lien Representative, on behalf
of itself and any of the Second Lien Secured Parties, may seek or accept
adequate protection consisting solely of (as applicable) (x) a replacement or
additional Lien on the same additional collateral, subordinated to the Liens
securing the First Lien Obligations and such DIP Financing on the same basis as
the other Liens securing the Second Lien Obligations are so subordinated to the
First Lien Obligations under this Agreement and (y) superpriority claims junior
in all respects to the superpriority claims granted to the First Lien Secured
Parties, provided, however, that each Second Lien Representative shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the relevant Second Lien Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(ii) in the event a Second Lien Representative, on behalf of itself and the
relevant Second Lien Secured Parties, seeks or accepts adequate protection in
accordance with clause (i) above and such adequate protection is granted in the
form of additional or replacement collateral, then each Second Lien
Representative, on behalf of itself and the relevant Second Lien Secured
Parties, agrees that each First Lien Representative shall also be granted a
senior Lien on such additional or replacement collateral as security for the
First Lien Obligations and any such DIP Financing and that any Lien on such
additional or replacement collateral securing the Second Lien Obligations shall
be subordinated to the Liens on such collateral securing the First Lien
Obligations and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the First Lien Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Lien Obligations are subordinated to such First Lien
Obligations under this Agreement. Each Second Lien Representative, on behalf of
itself and the other relevant Second Lien Secured Parties, agrees that except as
expressly set forth in this Section none of them shall seek or accept adequate
protection without the prior written consent of the First Lien Representative.

 

-20-



--------------------------------------------------------------------------------

(e) If any First Lien Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Credit Party, because such amount was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Lien Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Second Lien Secured Parties agree
that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

(f) Neither any Second Lien Representative nor any other Second Lien Secured
Party shall, in an Insolvency or Liquidation Proceeding or otherwise, oppose any
sale or disposition of any assets of any Credit Party that is supported or
permitted by any of the First Lien Secured Parties, and each Second Lien
Representative and each other Second Lien Secured Party will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
supported or permitted by any of the First Lien Secured Parties and to have
released their Liens on such assets, as long as such Liens attach to the
proceeds of such sale on the same basis and priority as such Liens currently
have under this Agreement (i.e. subordinated to the Liens securing the First
Lien Obligations)

(g) Each Second Lien Secured Party acknowledges and agrees that (a) the grants
of Liens pursuant to the First Lien Documents and the Second Lien Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the Second Lien
Obligations are fundamentally different from the First Lien Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First Lien Secured Parties and Second Lien Secured Parties in
respect of the Common Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Lien
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Credit Parties in respect of the Common Collateral (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not a claim for post-petition interest is or would be
allowable in any such insolvency or liquidation proceeding) before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties, with the Second Lien Secured Parties hereby acknowledging and agreeing
to turn over to the First Lien Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Secured Parties).

 

-21-



--------------------------------------------------------------------------------

(h) Nothing contained herein shall prohibit or in any way limit the First Lien
Representative or any other First Lien Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Lien Secured Party, including the seeking by any Second Lien Secured
Party of adequate protection (except as provided in Section 2.8(d)) or the
asserting by any Second Lien Secured Party of any of its rights and remedies
under the Second Lien Documents or otherwise.

(i) To the extent that any Second Lien Representative or any Second Lien Secured
Party has or acquires rights under Section 363 or Section 364 of the Bankruptcy
Code with respect to any of the Common Collateral, each Second Lien
Representative agrees, on behalf of itself and the other Second Lien Secured
Parties not to assert any of such rights without the prior written consent of
the First Lien Representatives (or the Required First Lien Debtholders);
provided that if requested by the First Lien Representatives (or the Required
First Lien Debtholders), each Second Lien Representative shall timely exercise
such rights in the manner requested by the First Lien Representatives (or the
Required First Lien Debtholders), including any rights to payments in respect of
such rights.

(j) This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding.

(k) No Second Lien Representative, for itself and on behalf of the Second Lien
Secured Parties, shall object to, oppose, support any objection, or take any
other action to impede, the right of any First Lien Secured Party to make an
election under Section 1111(b)(2) of the Bankruptcy Code. Each Second Lien
Representative, for itself and on behalf of any Second Lien Secured Parties,
waives any claim it may hereafter have against any First Lien Secured Party
arising out of the election by any First Lien Secured Party of the application
of Section 1111(b)(2) of the Bankruptcy Code.

(l) If, in any Insolvency or Liquidation Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

 

-22-



--------------------------------------------------------------------------------

(m) No Second Lien Secured Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of or support any plan of
reorganization that is inconsistent with the priorities or other provisions of
this Agreement, other than with the consent of the First Lien Representative or
to the extent any such plan is proposed or supported by the number of Fist Lien
Secured Party required under Section 1126(d) of the Bankruptcy Code.

Section 2.9 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured equally and ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties belonging to such Class. It is understood and agreed that nothing in
this Section 2.9 is intended to alter the priorities among Secured Parties
belonging to different Classes as provided in Section 2.3.

ARTICLE III

Obligations and Powers of Collateral Trustee

Section 3.1 Appointment and Undertaking of the Collateral Trustee.

(a) Each Secured Party (other than the Collateral Trustee) acting through its
respective Secured Debt Representative hereby appoints Wilmington Trust to serve
as Collateral Trustee hereunder and under the Security Documents on the terms
and conditions set forth herein and therein. Subject to, and in accordance with,
this Agreement and the other Security Documents, the Collateral Trustee will, as
collateral trustee, for the benefit solely and exclusively of the present and
future Secured Parties:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3) deliver and receive notices pursuant to the Security Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 8.1; and

 

-23-



--------------------------------------------------------------------------------

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not, or be obligated to, commence any exercise of
remedies or any foreclosure actions or otherwise take any action or proceeding
against any of the Collateral (other than actions as necessary to prove, protect
or preserve the Liens securing the Secured Obligations) unless (i) the exercise
of such remedy or action shall be permitted under the underlying Security
Document and (ii) it shall have been directed by written notice of an Act of
Required Debtholders and then only in accordance with the provisions of this
Agreement and the other Security Documents.

Section 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officer’s
Certificate to the effect that the release or subordination was permitted by
each applicable Secured Debt Document;

(b) with respect to the release of any Lien, as required by Article 4;

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;

(d) in connection with any foreclosure or exercise of rights and remedies
pursuant to Section 3.3; or

(e) for the subordination (in accordance with the terms hereof and of the other
Security Documents) of the Second Lien Collateral and the Second Liens to the
First Lien Collateral and the First Liens.

Section 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice from the Company or a Secured Debt Representative that any
Triggering Event has occurred entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens hereunder, the Collateral Trustee
will promptly deliver written notice thereof to each Secured Debt
Representative. Thereafter, the Collateral Trustee may await direction by an Act
of Required Debtholders and will act, or decline to act, as directed by an Act
of Required Debtholders, in the exercise and enforcement of the Collateral
Trustee’s interests, rights, powers and remedies in respect of the Collateral or
under the Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Trustee will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders. Subsequent to the Collateral Trustee delivering written
notice to each Secured Debt Representative that any Triggering Event has
occurred entitling the Collateral Trustee to foreclose upon, collect or
otherwise enforce its Liens thereunder, then, unless it has been directed to the
contrary by an Act of Required Debtholders, the Collateral Trustee in any event
may (but will not be obligated to) take all lawful and commercially reasonable
actions permitted under the Security Documents that it may deem necessary or
advisable to protect or preserve its interest in the Collateral subject thereto
and the interests, rights, powers and remedies granted or available to it under,
pursuant to or in connection with the Security Documents. Notwithstanding
anything to the contrary contained in this Agreement or the other Security
Documents and without limiting the rights of the Required First Lien Debtholders
to act as provided above, at any time while a payment default has occurred and
is continuing with respect to any Eligible Series of First Lien Debt following
the final maturity thereof or the acceleration by the holders of such Eligible
Series of First Lien Debt of the maturity of all then outstanding First Lien
Obligations in respect thereof, and in either case after the passage of a period
of 120 days (the “Non-controlling First Lien Secured Parties’ Standstill
Period”) from the date of delivery of a notice of same in writing (and
requesting that enforcement action be taken with respect to the Common
Collateral) to the Collateral Trustee and each other First Lien Representative
and so long as the respective payment default shall not have been cured or
waived (or the respective acceleration rescinded), the Majority Holders in
respect of such Eligible Series of First Lien Debt may exercise their rights and
remedies in respect of Common Collateral under the respective First Lien
Security Documents; provided further, however, that, notwithstanding the
foregoing, in no event shall any holder of such Eligible Series of First Lien
Debt exercise or continue to exercise (or be permitted to direct the Collateral
Trustee to exercise or continue to exercise) any such rights or remedies if,
notwithstanding the expiration of the Non-controlling First Lien Secured
Parties’ Standstill Period, (i) the Collateral Trustee (whether or not directed
by Act of Required Debtholders) or the Required First Lien Debtholders shall
have commenced and be diligently pursuing the exercise of rights and remedies
with respect to any of the Common Collateral (prompt notice of such exercise to
be given to the First Lien Representative of the holders of the relevant
Eligible Series of First Lien Debt) or (ii) an Insolvency or Liquidation
Proceeding in respect of the respective Grantor shall have been commenced and be
continuing.

 

-24-



--------------------------------------------------------------------------------

Section 3.4 Application of Proceeds.

(a) The Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral and the proceeds of any
title insurance policy required under any First Lien Document or Second Lien
Document in the following order of application (subject to Section 7.2, to the
extent applicable):

FIRST, to the payment of all fees and all reasonable and documented costs and
expenses incurred by the Collateral Trustee in connection with such sale,
collection or realization or otherwise in connection with this Agreement or any
of the Secured Obligations, and to any other Collateral Trustee Obligations,
including all court costs and the reasonable fees and expenses of its agents,
professional advisors and legal counsel, the repayment of all advances made by
the Collateral Trustee hereunder on behalf of any Grantor and any other
reasonable and documented costs or expenses incurred in connection with the
exercise of any right or remedy hereunder;

SECOND, to the respective First Lien Representatives for application to the
payment of all outstanding First Lien Debt and any other First Lien Obligations
that are then due and payable in such order as provided in the First Lien
Documents in an amount sufficient to pay in full and discharge all outstanding
First Lien Debt and all other First Lien Obligations that are then due and
payable (including cash collateralization (at the lower of (1) 105% of the
aggregate undrawn amount and (2) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable First Lien
Document) of all outstanding letters of credit constituting First Lien Debt that
have not theretofore been cancelled, terminated, fully cash collateralized as
provided above, fully supported by a letter of credit satisfactory to the issuer
of the letter of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof);

THIRD, to the respective Second Lien Representatives for application to the
payment of all outstanding Second Lien Debt and any other Second Lien
Obligations that are then due and payable in such order as provided in the
Second Lien Documents in an amount sufficient to pay in full and discharge all
outstanding Second Lien Debt and all other Second Lien Obligations that are then
due and payable (including the cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Second
Lien Document) of all outstanding letters of credit constituting Second Lien
Debt that have not theretofore been cancelled, terminated, fully cash
collateralized as provided above, fully supported by a letter of credit
satisfactory to the issuer of the letter of credit supported thereby or
otherwise supported in a manner satisfactory to the respective issuers thereof);
and

 

-25-



--------------------------------------------------------------------------------

FOURTH, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

For purposes of this Section 3.4(a), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any Secured Obligations).

(b) If any Second Lien Representative or any Second Lien Secured Party collects
or receives any proceeds of such foreclosure, collection or other enforcement
that should have been applied to the payment of the First Lien Obligations in
accordance with Section 3.4(a) above, whether after the commencement of an
Insolvency or Liquidation Proceeding or otherwise, such Second Lien
Representative or such Second Lien Secured Party, as the case may be, will
forthwith deliver the same to the Collateral Trustee, for the account of the
First Lien Secured Parties, to be applied in accordance with Section 3.4(a).
Until so delivered, such proceeds will be held by that Second Lien
Representative or that Second Lien Secured Party, as the case may be, for the
benefit of the First Lien Secured Parties.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future Secured Party, each
present and future Secured Debt Representative and the Collateral Trustee as
holder of First Liens and Second Liens. The Secured Debt Representative of each
future Series of Secured Debt will, to the extent provided in this Agreement, be
required to deliver a Lien Sharing and Priority Confirmation to the Collateral
Trustee at the time of incurrence of such Series of Secured Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

(e) In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may request information from, and
conclusively rely on such information supplied by, the relevant Secured Debt
Representative as to the amounts and allocation of unpaid principal and interest
and other amounts outstanding with respect to its respective Series of Secured
Debt and any other Secured Obligations.

Section 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders.

 

-26-



--------------------------------------------------------------------------------

(b) No Secured Debt Representative or Secured Party will have any liability
whatsoever for any act or omission of the Collateral Trustee.

Section 3.6 Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each other Secured Party upon reasonable
written notice from time to time to inspect and copy, at the cost and expense of
the party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

Section 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property constituting Collateral solely and
exclusively for the benefit of the present and future Secured Parties, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

Section 3.8 Additional Secured Debt.

(a) The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to each holder of Secured
Obligations of a Series of Secured Debt that is issued or incurred after the
date hereof that:

(1) holds Secured Obligations that constitute First Lien Debt in accordance with
clause (1) of the definition of “First Lien Debt” contained herein, or are
identified as Second Lien Debt or First Lien Debt in accordance with the
procedures set forth in Section 3.8(b);

(2) signs, through its designated Secured Debt Representative identified
pursuant to Section 3.8(b), a Joinder; and

(3) becomes bound by and delivers a Lien Sharing and Priority Confirmation;

provided that the actions required by the preceding clauses (2) and (3), and the
following Section 3.8(b), shall not be required to be taken with respect to
(i) First Lien Debt as described in clause (1) of the definition of “First Lien
Debt” contained herein and (ii) Specified Cash Management Obligations and First
Lien Hedging Obligations as described in clause (2) of the definition of “First
Lien Debt” contained herein.

(b) The Company will be permitted to designate as an additional holder of
Secured Obligations hereunder each Person who is, or who becomes, the holder of
First Lien Debt or the holder of Second Lien Debt incurred by the Company or
such other Grantor in accordance with the respective definitions of First Lien
Debt or Second Lien Debt, as the case may be, contained herein as additional
First Lien Debt or Second Lien Debt hereunder, respectively. The Company may
effect such designation by delivering to the Collateral Trustee each of the
following:

(1) an Officer’s Certificate describing in reasonable detail the respective
First Lien Debt or Second Lien Debt and stating that the Company or such other
Grantor has incurred or intends to incur such obligations as additional Secured
Debt (“Additional Secured Debt”) which will either be (i) First Lien Debt
permitted by each applicable Secured Debt Document to be secured by a First Lien
equally and ratably with all previously existing and future First Lien Debt or
(ii) Second Lien Debt permitted by each applicable Secured Debt Document to be
secured with a Second Lien equally and ratably with all previously existing and
future Second Lien Debt; and

 

-27-



--------------------------------------------------------------------------------

(2) a written notice specifying the name and address of the Secured Debt
Representative for such series of Additional Secured Debt for purposes of
Section 8.6.

Notwithstanding the foregoing, but in no way limiting Section 2.3(d), nothing in
this Agreement will be construed to allow the Company or any other Grantor to
incur additional Indebtedness or grant additional Liens unless in each case
otherwise permitted by the terms of all applicable Secured Debt Documents.

(c) With respect to any Series of First Lien Debt or Series of Second Lien Debt
incurred after the date of this Agreement, the Company, each of the Grantors and
the Collateral Trustee agrees to take such actions (if any) (including, without
limitation, any acknowledgements by the Company or any of the other Guarantors
of guarantees or security that are applicable to First Lien Debt or Second Lien
Debt, as the case may be) as may from time to time reasonably be requested by
the Collateral Trustee, any Secured Debt Representative or any Act of Required
Debtholders, and enter into such technical amendments, modifications and/or
supplements to the then existing guarantees and Security Documents (or execute
and deliver such additional guarantees and Security Documents) as may from time
to time be reasonably requested by the Collateral Trustee, any Secured Debt
Representative, any Act of Required Debtholders or the Company (or as
contemplated by following Section 3.8(d)), to ensure that the relevant
additional First Lien Obligations or Second Lien Obligations, as the case may
be, are secured by, and entitled to the benefits of, the relevant guarantees and
Security Documents, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Collateral Trustee to enter into,
any such technical amendments, modifications and/or supplements (and additional
guarantees and Security Documents). The Company and each Grantor hereby further
agree that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this Section 3.8(c),
all such amounts shall be paid by, and shall be for the account of, the Company
and the respective Grantors, on a joint and several basis.

(d) All parties hereto acknowledge and agree that, on the date of this
Agreement, the Security Documents do not secure any Second Lien Obligations. At
such time (if any) as any Second Lien Debt becomes entitled to the benefits of
this Agreement, Security Documents as contemplated by the last sentence of the
definition “Security Documents” contained herein shall be required to be entered
into to secure such Second Lien Debt. Any such Security Documents shall be
required to apply only to Common Collateral (after giving effect thereto) and
shall be in form and substance substantially the same (although providing Second
Liens) as the respective Security Documents securing the First Lien Obligations.

Section 3.9 Further Assurances.

(a) The Company and each of the Grantors will do or cause to be done all acts
and things that may be required under applicable law or that the Collateral
Trustee from time to time may reasonably request, assure and confirm that the
Collateral Trustee holds, for the benefit of the Secured Parties, duly created
and enforceable and perfected Liens upon the Collateral (including any property
or assets that are acquired or otherwise become, or are required by any Secured
Debt Document to become, Collateral after the date hereof), in each case to the
extent contemplated by, and with the Lien priority required under, the Secured
Debt Documents (including without limitation, the preparation, filing and
continuation of UCC financing statements).

 

-28-



--------------------------------------------------------------------------------

(b) Upon the reasonable request of the Collateral Trustee, at any time and from
time to time, the Company and each of the Grantors will promptly execute,
acknowledge and deliver such security documents, instruments, certificates,
notices and other documents, and take such other actions as may be required
under applicable law or that the Collateral Trustee may reasonably request, to
create, perfect, protect or enforce the Liens intended to be conferred, in each
case to the extent contemplated by the Secured Debt Documents for the benefit of
the Secured Parties.

ARTICLE IV

Obligations Enforceable by the Company and the Other Grantors

Section 4.1 Release of Liens on Collateral. The Collateral Trustee’s Liens upon
the Collateral will be released and terminate:

(a) in whole, upon the Secured Debt Termination Date;

(b) with respect to Liens upon the Collateral securing the First Lien Debt, in
whole and automatically upon the occurrence of the Secured Debt Termination Date
with respect to the First Lien Debt;

(c) with respect to Liens upon the Collateral securing the Second Lien Debt (if
any), in whole and automatically upon the occurrence of the Secured Debt
Termination Date with respect to the Second Lien Debt;

(d) upon the written request of the Company and the respective Grantor to the
Collateral Trustee, as to any Collateral of a Grantor (other than the Company)
that (x) is released as a Guarantor under the Guarantee, pursuant to the
provisions thereof (or the relevant provisions of any replacement or successor
guaranty), and (y) is not obligated (as primary obligor or guarantor) with
respect to any other First Lien Obligations at such time and so long as the
respective release does not violate the terms of any First Lien Document which
then remains in effect;

(e) as to any Collateral that is released, sold, transferred or otherwise
disposed of by the Company or any other Grantor to a Person that is not (either
before or after such release, sale, transfer or disposition) the Company or a
Restricted Subsidiary in a transaction or other circumstance that complies with
the terms of each then extant Credit Agreement (for so long as the Credit
Agreement is in effect) and is not prohibited by any of the other Secured Debt
Documents, at the time of such release, sale, transfer or other disposition and
to the extent of the interest released, sold, transferred or otherwise disposed
of;

(f) as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (a), (b), (c), (d) or (e) above) at any time
prior to the Discharge of First Lien Obligations if consent to the release of
all First Liens on such Collateral has been given by an Act of Required
Debtholders;

(g) as to a release of less than all or substantially all of the Collateral
(other than pursuant to either clause (a), (b), (c), (d), (e) or (f) above) at
any time after the Discharge of First Lien Obligations, if consent to the
release of all Second Liens on such Collateral has been given by the Required
Second Lien Debtholders; and

 

-29-



--------------------------------------------------------------------------------

(h) as to a release of all or substantially all of the Collateral, if
(A) consent to release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Company has delivered an Officer’s Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained.

(i) At any time that any Grantor desires that the Collateral Trustee take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing provisions of this Section 4.1, the Company and the respective
Grantor shall deliver to the Collateral Trustee an Officer’s Certificate signed
by an officer of the Company and such Grantor stating that the release of the
respective Collateral is permitted pursuant to Section 4.1(a), (b), (c), (d),
(e), (f), (g) or (h), as the case may be. In determining whether any release of
Collateral is permitted, the Collateral Trustee shall be entitled to
conclusively rely on any Officer’s Certificate furnished by it pursuant to the
immediately preceding sentence. All actions taken pursuant to this Section 4.1
shall be at the sole cost and expense of the Company and the respective Grantor.

Section 4.2 Agreements of the Collateral Trustee and Secured Debt
Representatives.

(a) In connection with any release of the Collateral Trustee’s Lien on the
Collateral pursuant to Section 4.1 and without limiting any of the terms
thereof, the Collateral Trustee shall (subject to compliance with
Section 4.1(f)) execute and deliver to any Grantor, at the Company’s expense,
all documents that the Company shall reasonably request to evidence such
release. Any execution and delivery of documents pursuant to this Section 4.2
shall be without recourse to or warranty by the Collateral Trustee.

(b) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to Section 4.1(e), if the terms of any
such release, sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Company or
other applicable Grantor, the Collateral Trustee will either (A) be present at
and deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and

(2) within one Business Day of the receipt by it of any Act of Required
Debtholders pursuant to Section 4.1(f), the Collateral Trustee will deliver a
copy of such Act of Required Debtholders to each Secured Debt Representative.

(c) Each Secured Debt Representative hereby agrees that promptly after the
receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.2(b)(2), such Secured Debt Representative will deliver a copy of such
notice to each registered holder of the Series of First Lien Debt or Series of
Second Lien Debt for which it acts as Secured Debt Representative.

ARTICLE V

Immunities of the Collateral Trustee

Section 5.1 No Implied Duty. The Collateral Trustee (i) will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Security
Documents, (ii) will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents to which it is a party, (iii) shall not be responsible to any Secured
Party for any recitals, statements, representations or warranties contained in
this Agreement or in any other Security Documents or in any certificate or other
document referred to or provided for in, or received by it under, this Agreement
or any other Security Documents, or for the value, validity, effectiveness,
genuineness, enforceability, perfection, continued perfection or sufficiency of
this Agreement or any other Security Document or any other document, instrument
or filing referred to or provided for herein or therein or for any failure by
the Company, the Grantors or any other Person to perform any of its obligations
hereunder or thereunder, (iv) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Security
Document unless it shall have received written direction from any Secured Debt
Representative and indemnity and security satisfactory to it and (v) shall not
be responsible for any action taken or omitted to be taken by it hereunder or
under any other Security Document or under any other document or instrument
referred to or provided for herein or therein in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision.

 

-30-



--------------------------------------------------------------------------------

Section 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or gross negligence on
the part of any of them.

Section 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as Collateral Trustee hereunder and is bound by the Security
Documents executed by the Collateral Trustee as of the date of this Agreement
and, as directed by an Act of Required Debtholders, the Collateral Trustee shall
execute additional Security Documents delivered to it after the date of this
Agreement; provided, however, that such additional Security Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee. The Collateral Trustee will not otherwise be bound by, or be
held obligated by, the provisions of any credit agreement, indenture, Hedge
Agreement or other agreement governing Secured Debt (other than this Agreement
and the other Security Documents to which it is a party).

Section 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officer’s
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents, and the Collateral Trustee may await receipt of the
respective confirmatory instructions before taking the respective such action.

(b) No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.

Section 5.5 Limitation of Liability. Collateral Trustee will not be responsible
or liable for any action taken or omitted to be taken by it hereunder or under
any other Security Document, except for its own gross negligence, bad faith or
willful misconduct, in each case as determined by a final, non-appealable order
by a court of competent jurisdiction. Without limiting the foregoing, except for
action expressly required of the Collateral Trustee hereunder or under any
Security Document, the Collateral Trustee shall in all cases be fully justified
in failing or refusing to act hereunder and thereunder unless it shall receive
indemnity and security satisfactory to it against any and all liability or
expense that may be incurred by it by reason of taking or continuing to take any
such action.

 

-31-



--------------------------------------------------------------------------------

Section 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

Section 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any other
Grantor in compliance with the provisions of this Agreement or delivered to it
by any Secured Debt Representative as to the holders of Secured Obligations for
whom it acts, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent an Officer’s Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on Officer’s Certificate or opinion of counsel as to such matter
and such Officer’s Certificate or opinion of counsel shall be full warranty and
protection to the Collateral Trustee for any action taken, suffered or omitted
by it under the provisions of this Agreement and the other Security Documents,
in each case absent manifest error.

Section 5.8 Triggering Event. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Triggering Event, will not be
deemed to have knowledge of any Triggering Event unless it has received written
notice thereof from the Company or a Secured Debt Representative and will not be
affected by or required to act upon any notice or knowledge as to the occurrence
of any Triggering Event unless and until it is directed by an Act of Required
Debtholders.

Section 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Secured Obligations.

Section 5.10 Security or Indemnity in Favor of the Collateral Trustee. The
Collateral Trustee will not be required to take any action (including any action
at the direction of any Secured Parties), to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

Section 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document.
In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction, provided that the parties hereto acknowledge that the terms of
this Agreement are not intended to negate any specific rights of the Company or
the other Grantors in the First Lien Documents or the Second Lien Documents.

 

-32-



--------------------------------------------------------------------------------

Section 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) The Collateral Trustee’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the NY UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Trustee deals with similar property for its own
account. The Collateral Trustee shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Trustee accords its own property. Neither the Collateral Trustee, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Trustee
and the other Secured Parties hereunder are solely to protect the Collateral
Trustee’s and the other Secured Parties’ interests in the Collateral and shall
not impose any duty upon the Collateral Trustee or any other Secured Party to
exercise any such powers. The Collateral Trustee and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own bad faith, gross negligence or
willful misconduct (in each case as determined by a final, non-appealable order
by a court of competent jurisdiction).

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct (in each case as determined by
a final, non-appealable order by a court of competent jurisdiction) on the part
of the Collateral Trustee, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future Secured Parties concerning
the perfection of the Liens granted hereunder or in the value of any of the
Collateral. The Collateral Trustee will not be responsible for determining
whether any given Secured Obligations are in fact secured pursuant to the
various Security Documents, it being understood that each other Secured Party
shall be responsible for ascertaining whether its Obligations are in fact
secured pursuant to the Security Documents. Without limiting the provisions of
the immediately preceding sentence, the parties hereto understand and agree
that, as of the date of this Agreement, no Second Lien Obligations are secured
pursuant to the terms of the Security Documents as then in effect.

 

-33-



--------------------------------------------------------------------------------

Section 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

Section 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

ARTICLE VI

Resignation of the Collateral Trustee

Section 6.1 Resignation of Collateral Trustee. Subject to the appointment of a
successor Collateral Trustee as provided in Section 6.2 and the acceptance of
such appointment by the successor Collateral Trustee the Collateral Trustee may
resign at any time by giving not less than 30 days’ notice of resignation to
each Secured Debt Representative and the Company.

Section 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation, a successor Collateral Trustee may be appointed by an Act of
Required Debtholders; provided that any successor Collateral Trustee replacing
Wilmington Trust may be appointed by the Administrative Agent and the Company.
If no successor Collateral Trustee has been so appointed and accepted such
appointment within 30 days after the predecessor Collateral Trustee gave notice
of resignation or was removed, the retiring Collateral Trustee may (at the
expense of the Company), at its option, appoint a successor Collateral Trustee,
or petition a court of competent jurisdiction for appointment of a successor
Collateral Trustee, which must be a bank or trust company:

(1) authorized to exercise corporate agency powers;

(2) having a combined capital and surplus of at least $500,000,000; and

(3) maintaining an office in New York, New York.

 

-34-



--------------------------------------------------------------------------------

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

Section 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property
constituting Collateral within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Collateral Trustee to transfer to the successor Collateral Trustee all
Liens, interests, rights, powers and remedies of the predecessor Collateral
Trustee in respect of the Security Documents or the Collateral.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 8.9.

Section 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (3) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company, each First Lien Representative and each Second Lien
Representative thereof in writing.

Section 6.5 Co-Collateral Trustee; Separate Collateral Trustee.

(a) If at any time or times it shall be necessary or prudent in order to conform
to any law of any jurisdiction in which any of the Collateral shall be located,
or to avoid any violation of law or imposition on the Collateral Trustee of
taxes by such jurisdiction not otherwise imposed on the Collateral Trustee, or
the Collateral Trustee shall be advised by counsel, satisfactory to it, that it
is necessary or prudent in the interests of the Secured Parties, or the
Collateral Trustee shall deem it desirable for its own protection in the
performance of its duties hereunder or under any Security Document, the
Collateral Trustee and the Company and the Grantors shall execute and deliver
all instruments and agreements necessary or proper to constitute another bank,
trust company or one or more persons in each case approved by the Collateral
Trustee and the Company, either to act as co-trustee or co-trustees of all or
any of the Collateral under this Agreement or under any of the Security
Documents, jointly with the Collateral Trustee originally named herein or
therein or any successor Collateral Trustee, or to act as separate trustee or
trustees of any of the Collateral. Each of the Company and each Grantor hereby
appoints the Collateral Trustee as its agent and attorney to act for it under
the foregoing provisions of this Section 6.5(a) in either of such contingencies.

 

-35-



--------------------------------------------------------------------------------

(b) Every separate trustee and every co-trustee, other than any successor
Collateral Trustee appointed pursuant to Sections 6.2 and 6.3, shall, to the
extent permitted by law, be appointed and act and be such, subject to the
following provisions and conditions:

(1) all rights, powers, duties and obligations conferred upon the Collateral
Trustee in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Collateral Trustee or any agent
appointed by the Collateral Trustee;

(2) all rights, powers, duties and obligations conferred or imposed upon the
Collateral Trustee hereunder and under the relevant Security Documents shall be
conferred or imposed and exercised or performed by the Collateral Trustee and
such separate trustee or separate trustees or co-trustee or co-trustees,
jointly, as shall be provided in the instrument appointing such separate trustee
or separate trustees or co-trustee or co-trustees, except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed the Collateral Trustee shall be incompetent or unqualified to perform
such act or acts, or unless the performance of such act or acts would result in
the imposition of any tax on the Collateral Trustee which would not be imposed
absent such joint act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate trustee or
separate trustees or co trustee or co trustees;

(3) no power given hereby or by the relevant Security Documents to, or which it
is provided herein or therein may be exercised by, any such co-trustee or
co-trustees or separate trustee or separate trustees shall be exercised
hereunder or thereunder by such co-trustee or co-trustees or separate trustee or
separate trustees except jointly with, or with the consent in writing of, the
Collateral Trustee, anything contained herein to the contrary notwithstanding;

(4) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder;

(5) the Company and the Grantors and the Collateral Trustee, at any time by an
instrument in writing executed by them jointly, may accept the resignation of or
remove any such separate trustee or co-trustee and, in that case by an
instrument in writing executed by them jointly, may appoint a successor to such
separate trustee or co-trustee, as the case may be, anything contained herein to
the contrary notwithstanding. If the Collateral Trustee shall have appointed a
separate trustee or separate trustees or co-trustee or co-trustees as above
provided, the Collateral Trustee may at any time, by an instrument in writing,
accept the resignation of or remove any such separate trustee or co-trustee and
the successor to any such separate trustee or co-trustee shall be appointed by
the Company and the Grantors and the Collateral Trustee, or by the Collateral
Trustee alone pursuant to this Section 6.5(b).

ARTICLE VII

Special Provisions

Section 7.1 Calculation of Obligations under Hedge Agreements. Any calculation
of obligations outstanding under a Hedge Agreement for purposes of this
Agreement or any other Security Document shall be made based on the Hedge
Outstanding Amount thereunder.

 

-36-



--------------------------------------------------------------------------------

Section 7.2 Second Lien Collateral; Separate Second Lien Collateral Trustee. The
parties hereto understand and agree that, as of the date of this Agreement,
there is no outstanding Second Lien Debt and the Security Documents do not
secure any Second Lien Debt. In the event that the Company determines that it
would like one or more Series of Second Lien Debt to be entitled to the benefits
of this Agreement, it shall give reasonable advance notification thereof to the
Collateral Trustee. In connection therewith, it is anticipated that Second Liens
securing same will be granted pursuant to one or more new Security Documents,
which are in form and substance consistent with the existing Security Documents
securing the First Lien Debt and meet the requirements of Section 3.8(d).
Notwithstanding the foregoing, in the case of any mortgage or other Security
Document securing First Lien Debt where the amount of secured First Lien Debt is
expressly limited by the terms hereof, no additional Lien may be granted to
secure the Second Lien Debt until such time as such limitation on amount is
eliminated.

ARTICLE VIII

Miscellaneous Provisions

Section 8.1 Amendment.

(a) No amendment or supplement to the provisions of any Security Document will
be effective without the approval of the Collateral Trustee acting as directed
by an Act of Required Debtholders, except that:

(1) any amendment or supplement that has the effect solely of adding or
maintaining Collateral, securing additional Secured Debt that was otherwise
permitted by the terms of the Secured Debt Documents to be secured by the
Collateral or preserving, perfecting or establishing the Liens thereon or the
rights of the Collateral Trustee therein will become effective when executed and
delivered by the Company or any other applicable Grantor party thereto and the
Collateral Trustee;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any Secured Party:

(A) to vote its Secured Debt as to any matter described as subject to an Act of
Required Debtholders or a vote of the Required First Lien Debtholders or
Required Second Lien Debtholders (or amends the provisions of this clause (2) or
the definition of “Act of Required Debtholders” or “Required Second Lien
Debtholders”),

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral or

(C) to require that Liens securing Secured Obligations of such holder be
released only as set forth in the provisions described in Section 4.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Secured Debt Representative or adversely affects the rights or
duties of the Collateral Trustee or any Secured Debt Representative,
respectively, in its capacity as such will become effective without the consent
of the Collateral Trustee or such Secured Debt Representative, respectively.

 

-37-



--------------------------------------------------------------------------------

(b) Notwithstanding Section 8.1(a) but subject to Sections 8.1(a)(2) and
8.1(a)(3):

(1) any mortgage or other Security Document that secures First Lien Obligations
(but not Second Lien Obligations) may be amended or supplemented with the
approval of the Collateral Trustee acting as directed in writing by the Required
First Lien Debtholders;

(2) any mortgage or other Security Document that secures Second Lien Obligations
(but not First Lien Obligations) may be amended or supplemented with the
approval of the Collateral Trustee acting as directed in writing by the Required
Second Lien Debtholders, unless such amendment or supplement would not be
permitted under the terms of this Agreement or the other First Lien Documents;
and

(3) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Security Document that secures First Lien Obligations
will apply automatically to any comparable provision of any comparable Second
Lien Document without the consent of or notice to any Second Lien Secured
Parties and without any action by the Company or any other Grantor or any Second
Lien Secured Party.

(c) The Second Lien Secured Parties and the Second Lien Representatives agree
that each Security Document that secures Second Lien Obligations (but not also
securing First Lien Obligations) will include the following language:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Agency and Intercreditor Agreement, dated as of
January 12, 2011, among Intelsat (Luxembourg) S.A., Intelsat Jackson Holdings
S.A., the other Grantors from time to time party thereto, Bank of America, N.A.,
as Administrative Agent under the Existing Credit Agreement (as defined
therein), each additional First Lien Representative (as defined therein) party
thereto, each Second Lien Representative (as defined therein) a party thereto
and Wilmington Trust FSB, as Collateral Trustee (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Collateral Agency Agreement”). In the event of any conflict between the terms
of the Collateral Agency Agreement and this Agreement, the terms of the
Collateral Agency Agreement will govern.”

; provided, however, that if the jurisdiction in which any such Second Lien
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Second Lien
Representatives and the First Lien Representatives agree, prior to such Second
Lien Document being entered into, to negotiate in good faith replacement
language stating that the lien and security interest granted under such Second
Lien Document is subject to the provisions of this Agreement.

(d) The Collateral Trustee will deliver a copy of each amendment or supplement
to the Security Documents to each Secured Debt Representative upon request.

(e) Notwithstanding Section 8.1(a) and (b), (i) the addition of a party hereto
as a Grantor, First Lien Representative or Second Lien Representative pursuant
to Section 8.18 or 3.8 shall not require further approval under Section 8.1(a)
or (b), (ii) the addition of a Second Lien Collateral Trustee as a party hereto
pursuant to Section 7.2 shall not require further approval under Section 8.1(a)
or (b), and (iii) the written consent of the Company and each Grantor shall be
required for any amendment or modification of this Agreement that directly
affects the rights, duties or interests of the Company or such Grantor.

 

-38-



--------------------------------------------------------------------------------

(f) The Collateral Trustee shall not be obligated to enter into any amendment or
supplement unless it has received an Officer’s Certificate directing it to do so
and certifying that such amendment or supplement will not result in a breach of
any provision contained in any of the Secured Debt Documents.

Section 8.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal (1) the aggregate principal amount of Secured Debt held by such
Series of Secured Debt (including outstanding letters of credit (unless fully
cash collateralized in accordance with the terms of the relevant Secured Debt
Documents, fully supported by a letter of credit satisfactory to the issuer of
the letter of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof) whether or not then available or
drawn, but excluding obligations under Hedge Agreements), plus (2) the aggregate
Hedge Outstanding Amount under all Hedge Agreements, plus (3) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Secured Debt. Following and in accordance with the outcome of the applicable
vote under its Secured Debt Documents, the Secured Debt Representative of each
Series of Secured Debt will cast all of its votes as a block in respect of any
vote under this Agreement. In making all determinations of votes hereunder, the
Collateral Trustee shall be entitled to apply upon the votes, and relative
outstanding amounts, as certified in writing to it by the various Secured Debt
Representatives, and shall have no duty to independently ascertain such a votes
or amounts.

Section 8.3 Perfection of Second Lien Collateral. Solely for purposes of
perfecting the Liens of the Collateral Trustee in its capacity as agent of the
Second Lien Secured Parties and the Second Lien Representatives in any portion
of the Second Lien Collateral in the possession or control of the Collateral
Trustee (or its agents or bailees) as part of the First Lien Collateral
including, without limitation, any instruments, goods, negotiable documents,
tangible chattel paper, electronic chattel paper, certificated securities,
money, deposit accounts and securities accounts, the Collateral Trustee, the
First Lien Secured Parties and the First Lien Representatives hereby acknowledge
that the Collateral Trustee also holds such property as agent for the benefit of
the Collateral Trustee for the benefit of the Second Lien Secured Parties and
the Second Lien Representatives.

Section 8.4 Successors and Assigns.

(a) Except as provided in Section 5.2 and Section 6.5, and subject to
Section 7.2, the Collateral Trustee may not, in its capacity as such, delegate
any of its duties or assign any of its rights hereunder, and any attempted
delegation or assignment of any such duties or rights will be null and void. All
obligations of the Collateral Trustee hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, each Secured Debt Representative
and each present and future Secured Party, each of whom will be entitled to
enforce this Agreement as a third-party beneficiary hereof, and all of their
respective successors and assigns.

(b) Neither the Company nor any other Grantor may assign its rights or
obligations hereunder or under any other Security Document other than in
accordance with the terms hereof and thereof. All obligations of the Company and
the other Grantors hereunder will inure to the sole and exclusive benefit of,
and be enforceable by, the Collateral Trustee, each Secured Debt Representative
and each present and future Secured Party, each of whom will be entitled to
enforce this Agreement as a third-party beneficiary hereof, and all of their
respective successors and assigns.

 

-39-



--------------------------------------------------------------------------------

Section 8.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

Section 8.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:    Wilmington Trust FSB    Rodney Square North   
1100 North Market Street    Wilmington, Delaware 19890    Fax: (302) 636-4145   
Attention: James A. Hanley with a copy to (which shall not constitute notice):
   Pillsbury Winthrop Shaw Pittman LLP    1540 Broadway    New York, New York
10036    Fax: (212) 881-9391    Attention: Peter J. Alfano, Esq. If to the
Company or any other Grantor:    Intelsat Jackson Holdings S.A.    Société
anonyme    4, rue Albert Borschette    L-1246 Luxembourg    RCS Luxembourg n° B
149959    Telecopier: 352.2784.1690

If to the Administrative Agent:

   Bank of America, N.A.    Agency Management    1455 Market Street   
CA5-701-05-19    San Francisco, CA 94103    Attention: Kathleen Carry   
Telephone: 415.436.4001    Telecopier: 415.503.5001

 

-40-



--------------------------------------------------------------------------------

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above, or in the case of any
Person after the foregoing notice address for such Person changes, to such other
address as may be hereafter designated by such Person in a written notice
delivered to the other parties hereto.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept pursuant to the applicable
Secured Debt Documents or as otherwise set forth in the applicable Secured Debt
Documents. Failure to mail a notice or communication to a holder of Secured Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

Section 8.7 Notice Following Discharge of First Lien Obligations. Promptly
following the Discharge of First Lien Obligations with respect to one or more
Series of First Lien Debt, each First Lien Representative with respect to each
applicable Series of First Lien Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee.

Section 8.8 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

Section 8.9 Payment of Expenses and Taxes; Indemnification. The Company agrees
(a) to pay or reimburse the Collateral Trustee for all its reasonable fees,
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Security Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Collateral Trustee, (b) to pay
or reimburse the Collateral Trustee and the other Credit Agreement Secured
Parties for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Security Documents and any such other documents, including the fees,
disbursements and other charges of counsel to the Collateral Trustee and the
other Credit Agreement Secured Parties, (c) to pay, indemnify, and hold harmless
the Collateral Trustee, the other Secured Parties from any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Security Documents
and any such other documents and (d) to pay, indemnify and hold harmless the
Collateral Trustee, each co-trustee and the other Secured Parties and their
respective directors, officers, employees, trustees and agents from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Security Documents
and any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Materials of Environmental Concern applicable
to the operations of the Company, any of its Subsidiaries or any of its property
except in each case with respect to the costs and expenses of the type described
in the foregoing clauses (a) and (b) (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”); provided that the Grantors shall
have no obligation hereunder to the Collateral Trustee or any other Secured
Party nor any of their respective directors, officers, employees and agents with
respect to indemnified liabilities arising from (i) the bad faith, gross
negligence or willful misconduct of the party to be indemnified (in each case as
determined by a final non-appealable order by a court of competent
jurisdiction).

 

-41-



--------------------------------------------------------------------------------

By accepting the benefits of this Agreement, each of the holders of Secured
Obligations (other than the Collateral Trustee) severally agrees (i) to pay and
reimburse the Collateral Trustee and each co-trustee, on demand, in the amount
of its pro rata share from time to time (based on the principal amount of the
Secured Obligations of such Secured Party), of any reasonable fees and expenses
referred to in this Agreement or any other Security Document securing
Obligations owed to such Secured Parties and/or any other fees due to and
expenses incurred by the Collateral Trustee and each co-trustee in connection
with performance of its duties hereunder, the administration of any Security
Document and the enforcement and protection of the rights of the Collateral
Trustee and the Secured Parties which shall not have been paid or reimbursed by
the Company or paid from the proceeds of Collateral as provided herein and
(ii) to indemnify and hold harmless the Collateral Trustee and each co-trustee
and their affiliates and each and all of their respective directors, officers,
partners, trustees, employees, attorneys and agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements referred to in this Agreement and/or incurred by the
Collateral Trustee and each co-trustee in connection with the execution,
delivery, performance, preparation and administration of this Agreement or any
other Security Document or the enforcement and protection of the rights of the
Secured Parties, to the extent the same shall not have been paid or reimbursed
by the Company or paid from the proceeds of Collateral as provided herein.

The agreements in this Section 8.9 shall survive repayment of the Secured
Obligations and all other amounts payable hereunder and under the other Secured
Debt Documents and the removal or resignation of the Collateral Trustee.

Section 8.10 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

Section 8.11 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

Section 8.12 Obligations Secured. All obligations of the Grantors set forth in
or arising under this Agreement will be Secured Obligations and are secured by
all Liens granted by the Security Documents.

Section 8.13 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8.14 Consent to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Security Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

-42-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 8.6 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.16 any special, exemplary, punitive or consequential damages.

Section 8.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 8.16 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument.

Section 8.17 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

Section 8.18 Additional Grantors. The Company will cause each Person that
becomes a Grantor or is required by any Secured Debt Document to become a party
to this Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the parties hereto a
Joinder, whereupon such Person will be bound by the terms hereof to the same
extent as if it had executed and delivered this Agreement as of the date hereof.
The Company shall promptly provide each Secured Debt Representative with a copy
of each Joinder executed and delivered pursuant to this Section 8.18.

Section 8.19 Continuing Nature of this Agreement. This Agreement, including the
subordination provisions hereof, will be reinstated if at any time any payment
or distribution in respect of any of the First Lien Obligations is rescinded or
must otherwise be returned in an Insolvency or Liquidation Proceeding or
otherwise by any First Lien Secured Parties or First Lien Representative or any
representative of any such party (whether by demand, settlement, litigation or
otherwise). In the event that all or any part of a payment or distribution made
with respect to the First Lien Obligations is recovered from any First Lien
Secured Parties or any First Lien Representative in an Insolvency or Liquidation
Proceeding or otherwise, such payment or distribution received by any Second
Lien Secured Parties or Second Lien Representative with respect to the Second
Lien Obligations from the proceeds of any Collateral or any title insurance
policy required by any real property mortgage at any time after the date of the
payment or distribution that is so recovered, whether pursuant to a right of
subrogation or otherwise, that Second Lien Representative or that holder of a
Second Lien Obligation, as the case may be, will forthwith deliver the same to
the Collateral Trustee, for the account of the First Lien Secured Parties, to be
applied in accordance with Section 3.4. Until so delivered, such proceeds will
be held by that Second Lien Representative or that holder of a Second Lien
Obligation, as the case may be, for the benefit of the First Lien Secured
Parties.

 

-43-



--------------------------------------------------------------------------------

Section 8.20 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

Section 8.21 Rights and Immunities of Secured Debt Representatives. The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement and any future
Secured Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture, Hedge
Agreement or other agreement governing the applicable Secured Debt with respect
to which such Person will act as representative, in each case as if specifically
set forth herein. In no event will any Secured Debt Representative be liable for
any act or omission on the part of the Grantors or the Collateral Trustee
hereunder.

Section 8.22 Abstract Acknowledgment of Indebtedness and Joint Creditorship.

(a) Notwithstanding any other provision of this Agreement, Intelsat Operations
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Trustee by way of an abstract acknowledgement of indebtedness that it owes to
the Collateral Trustee as creditor in its own right and not as a representative
of the Secured Parties, sums equal to, and in the currency of, each and every
obligation of Intelsat Operations under this Agreement and the other First Lien
Documents and Second Lien Documents (the “Intelsat Operations Secured
Obligations”), as and when that amount falls due for payment. The Collateral
Trustee shall be the joint creditor (together with the Secured Parties) of all
obligations of Intelsat Operations towards each of the Secured Parties in
respect of the Intelsat Operations Secured Obligations.

(b) Intelsat Operations undertakes to pay to the Collateral Trustee upon first
written demand after the amount payable by Intelsat Operations to each of the
Secured Parties with respect to the Intelsat Operations Secured Obligations has
become due and payable.

(c) The Collateral Trustee has the independent right to demand and receive full
or partial payment of the amounts payable by Intelsat Operations under this
Section 8.22, irrespective of any discharge of Intelsat Operations obligation to
pay those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting Intelsat Operations,
to preserve their entitlement to be paid those amounts.

(d) Any amount due and payable by Intelsat Operations to the Collateral Trustee
under this Section 8.22 shall be decreased to the extent that the Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount in respect of the Intelsat Operations Secured Obligations
and any amount due and payable by Intelsat Operations to the Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Trustee has received (and is able to retain) payment in full of the
corresponding amount under this Section 8.22; provided that Intelsat Operations
may not consider its obligations towards a Secured Party to be so discharged by
virtue of any set-off, counterclaim or similar defense that it may invoke
vis-à-vis the Collateral Trustee.

 

-44-



--------------------------------------------------------------------------------

(e) The rights of the Secured Parties (other than the Collateral Trustee) to
receive payment of amounts payable by Intelsat Operations in respect of the
Intelsat Operations Secured Obligations are several and are separate and
independent from, and without prejudice to, the rights of the Collateral Trustee
to receive payment under this Section 8.22.

[remainder of page intentionally left blank]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

/s/ Kathleen M. Carry

  Name: Kathleen M. Carry   Title: Vice President



--------------------------------------------------------------------------------

 

WILMINGTON TRUST FSB,
as Collateral Trustee

By:  

/s/ James A. Hanley

  Name: James A. Hanley   Title: Vice President

 

-2-



--------------------------------------------------------------------------------

 

INTELSAT (LUXEMBOURG) S.A. By:  

/s/ Simon Van De Weg

  Name: Simon Van De Weg   Title: Director and Secretary INTELSAT JACKSON
HOLDINGS S.A. By:  

/s/ Flavien Bachabi

  Name: Flavien Bachabi   Title: Director and Chief Executive Officer



--------------------------------------------------------------------------------

 

ACCESSPAS, INC.

GALAXY 3C HOLDING COMPANY, INC.

GALAXY 11 HOLDING COMPANY, INC.

GALAXY 12 HOLDING COMPANY, INC.

GALAXY 13 HOLDING COMPANY, INC.

GALAXY 14 HOLDING COMPANY, INC.

GALAXY 15 HOLDING COMPANY, INC.

GALAXY 16 HOLDING COMPANY, INC.

GALAXY 17 HOLDING COMPANY, INC.

GALAXY 18 HOLDING COMPANY, INC.

INTELSAT ASIA CARRIER SERVICES, INC.

INTELSAT CORPORATION

INTELSAT GLOBAL SERVICE LLC

INTELSAT INTERNATIONAL EMPLOYMENT, INC.

INTELSAT SERVICE AND EQUIPMENT CORPORATION

IS 11 HOLDING COMPANY, INC.

IS 14 HOLDING COMPANY, INC.

PANAMSAT CAPITAL CORPORATION

PANAMSAT COMMUNICATIONS JAPAN, INC.

PANAMSAT EUROPE CORPORATION

PANAMSAT INDIA, INC.

PANAMSAT INTERNATIONAL SALES, INC.

PANAMSAT SERVICES, INC.

PAS 1R HOLDING COMPANY, INC.

PAS 5 HOLDING COMPANY, INC.

PAS 7 HOLDING COMPANY, INC.

PAS 8 HOLDING COMPANY, INC.

PAS 9 HOLDING COMPANY, INC.

PAS 10 HOLDING COMPANY, INC.

SOUTHERN SATELLITE CORP.

SOUTHERN SATELLITE LICENSEE CORPORATION

By:  

/s/ Patricia Casey

  Name:   Patricia Casey   Title:   Senior Vice President, General Counsel and
Secretary INTELSAT USA LICENSE LLC INTELSAT USA SALES LLC By:  

/s/ Patricia Casey

  Name:   Patricia Casey   Title:   Secretary



--------------------------------------------------------------------------------

INTELSAT (GIBRALTAR) LIMITED

INTELSAT NEW DAWN (GIBRALTAR) LIMITED

INTELSAT SUBSIDIARY (GIBRALTAR) LIMITED

By:

 

/s/ Simon Van De Weg

  Name:   Simon Van De Weg   Title:   Director

INTELSAT (LUXEMBOURG) FINANCE COMPANY S.A.R.L.

By:  

/s/ Simon Van De Weg

  Name:   Simon Van De Weg   Title:   Manager

INTELSAT GLOBAL SALES & MARKETING LTD.

INTELSAT UK FINANCIAL SERVICES LTD. By:  

/s/ Kurt Riegelman

  Name:   Kurt Riegelman   Title:   Director INTELSAT HOLDINGS LLC INTELSAT
LICENSE LLC INTELSAT LICENSE HOLDINGS LLC INTELSAT SATELLITE LLC By:  

/s/ Flavien Bachabi

  Name:   Flavien Bachabi   Title:   Deputy Chairman

INTELSAT INTERMEDIATE HOLDING COMPANY S.A.

INTELSAT OPERATIONS S.A.

INTELSAT PHOENIX HOLDINGS S.A.

INTELSAT SUBSIDIARY HOLDING COMPANY S.A.

By:  

/s/ Simon Van De Weg

  Name:   Simon Van De Weg   Title:   Director



--------------------------------------------------------------------------------

INTELSAT INTERNATIONAL SYSTEMS, LLC

PANAMSAT INDIA MARKETING, L.L.C.

PANAMSAT INTERNATIONAL HOLDINGS, LLC

PANAMSAT INTERNATIONAL SYSTEMS MARKETING, L.L.C.

PAS INTERNATIONAL LLC

USHI, LLC

By:  

/s/ Patricia Casey

  Name:   Patricia Casey   Title:   Manager



--------------------------------------------------------------------------------

 

INTELSAT LLC By:  

/s/ Flavien Bachabi

  Name: Flavien Bachabi   Title: Deputy Chairman INTELSAT NORTH AMERICA LLC By:
 

/s/ Flavien Bachabi

  Name: Flavien Bachabi   Title: Deputy Chairman



--------------------------------------------------------------------------------

Annex I

 

  •  

ACCESSPAS, INC.

  •  

GALAXY 3C HOLDING COMPANY, INC.

  •  

GALAXY 11 HOLDING COMPANY, INC.

  •  

GALAXY 12 HOLDING COMPANY, INC.

  •  

GALAXY 13 HOLDING COMPANY, INC.

  •  

GALAXY 14 HOLDING COMPANY, INC.

  •  

GALAXY 15 HOLDING COMPANY, INC.

  •  

GALAXY 16 HOLDING COMPANY, INC.

  •  

GALAXY 17 HOLDING COMPANY, INC.

  •  

GALAXY 18 HOLDING COMPANY, INC.

  •  

INTELSAT (GIBRALTAR) LIMITED

  •  

INTELSAT (LUXEMBOURG) FINANCE COMPANY SARL

  •  

INTELSAT ASIA CARRIER SERVICES, INC.

  •  

INTELSAT CORPORATION

  •  

INTELSAT GLOBAL SALES & MARKETING LTD.

  •  

INTELSAT GLOBAL SERVICE LLC

  •  

INTELSAT HOLDINGS LLC

  •  

INTELSAT INTERMEDIATE HOLDING COMPANY S.A.

  •  

INTELSAT INTERNATIONAL EMPLOYMENT, INC.

  •  

INTELSAT INTERNATIONAL SYSTEMS LLC

  •  

INTELSAT LICENSE HOLDINGS LLC

  •  

INTELSAT LICENSE LLC

  •  

INTELSAT NEW DAWN (GIBRALTAR) LIMITED

  •  

INTELSAT OPERATIONS S.A.

  •  

INTELSAT PHOENIX HOLDINGS S.A.

  •  

INTELSAT SATELLITE LLC

  •  

INTELSAT SERVICE AND EQUIPMENT CORPORATION

  •  

INTELSAT SUBSIDIARY (GIBRALTAR) LTD.

  •  

INTELSAT SUBSIDIARY HOLDING COMPANY S.A.

  •  

INTELSAT UK FINANCIAL SERVICES LTD.

  •  

INTELSAT USA LICENSE LLC

  •  

INTELSAT USA SALES LLC

  •  

IS 11 HOLDING COMPANY, INC.

  •  

IS 14 HOLDING COMPANY, INC.

  •  

PANAMSAT CAPITAL CORPORATION

  •  

PANAMSAT COMMUNICATIONS JAPAN, INC.

  •  

PANAMSAT EUROPE CORPORATION

  •  

PANAMSAT INDIA MARKETING L.L.C.

  •  

PANAMSAT INDIA, INC.

  •  

PANAMSAT INTERNATIONAL HOLDINGS LLC

  •  

PANAMSAT INTERNATIONAL SALES, INC.

  •  

PANAMSAT INTERNATIONAL SYSTEMS MARKETING, LLC

  •  

PANAMSAT SERVICES, INC.

  •  

PAS 1R HOLDING COMPANY, INC.

  •  

PAS 5 HOLDING COMPANY, INC.

  •  

PAS 7 HOLDING COMPANY, INC.



--------------------------------------------------------------------------------

  •  

PAS 8 HOLDING COMPANY, INC.

  •  

PAS 9 HOLDING COMPANY, INC.

  •  

PAS 10 HOLDING COMPANY, INC.

  •  

PAS INTERNATIONAL, LLC

  •  

SOUTHERN SATELLITE CORPORATION

  •  

SOUTHERN SATELLITE LICENSEE CORP.

  •  

USHI, LLC



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COLLATERAL AGENCY AND INTERCREDITOR JOINDER –

ADDITIONAL SECURED DEBT

Reference is made to the Collateral Agency and Intercreditor Agreement dated as
of January 12, 2011 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Agency and
Intercreditor Agreement”) among INTELSAT (LUXEMBOURG) S.A., a public limited
liability company (société anonyme) existing as société anonyme under the laws
of the Grand Duchy of Luxembourg, having its registered office at 4, rue Albert
Borschette, L-1246 Luxembourg and registered with the Luxembourg trade and
companies’ register under number B149.942 (“Holdings”), INTELSAT JACKSON
HOLDINGS S.A., a public limited liability company (société anonyme) existing as
société anonyme under the laws of the Grand Duchy of Luxembourg, having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
with the Luxembourg trade and companies’ register under number B149.959 (the
“Company”), the other Grantors from time to time party hereto, BANK OF AMERICA,
N.A., as Administrative Agent under the Existing Credit Agreement, the other
First Lien Representatives and Second Lien Representatives from time to time
party thereto, and WILMINGTON TRUST FSB, as Collateral Trustee (in such capacity
and together with its successors in such capacity, the “Collateral Trustee”)
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Agency and Intercreditor Agreement. This
Collateral Agency and Intercreditor Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Agency and Intercreditor Agreement as
a condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Agency and Intercreditor Agreement.

1. Joinder. The undersigned,                     , a                 , (the “New
Representative”) as [trustee, administrative agent] under that certain [describe
applicable indenture, credit agreement or other document governing the
additional secured debt] hereby agrees to become party as [a First Lien
Representative] [a Second Lien Representative] under the Collateral Agency and
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Collateral Agency and Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Collateral Agency and Intercreditor Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Secured Debt is Second Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt for which the
undersigned is acting as Second Lien Representative hereby agrees, for the
enforceable benefit of all holders of each current and future Series of First
Lien Debt and Second Lien Debt, each current and future First Lien
Representative, each other current and future Second Lien Representative and
each current and future holder of First Lien Obligations and Second Lien
Obligations and as a condition to being treated as Secured Debt under the
Collateral Agency and Intercreditor Agreement that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by the Company or any Guarantor to secure
any Obligations in respect of any Series of Second Lien Debt, whether or not
upon property otherwise constituting collateral for such Series of Second Lien
Debt, and that all such Second Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Second Lien Obligations equally and
ratably;

 

A-1-1



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Second Liens and the order of application
of proceeds from the enforcement of Second Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Agency and Intercreditor Agreement and the other Security Documents. [or]

[Option B: to be used if Additional Secured Debt is First Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of First Lien Debt for which the
undersigned is acting as First Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of First
Lien Debt and Second Lien Debt, each current and future Second Lien
Representative, each other existing and future First Lien Representative and
each current and future holder of First Lien Obligation and Second Lien
Obligations and as a condition to being treated as Secured Debt under the
Collateral Agency and Intercreditor Agreement that:

(a) all First Lien Obligations will be and are secured equally and ratably by
all First Liens at any time granted by the Company or any Guarantor to secure
any Obligations in respect of any Series of First Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of First Lien Debt,
and that all such First Liens will be enforceable by the Collateral Trustee for
the benefit of all holders of First Lien Obligations equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of First Lien Debt for which the undersigned is acting as First Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of First Liens and the order of application
of proceeds from the enforcement of First Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Agency and Intercreditor Agreement and the other Security Documents.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 8 of
the Collateral Agency and Intercreditor Agreement will apply with like effect to
this Collateral Agency and Intercreditor Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agency and
Intercreditor Joinder to be executed by their respective officers or
representatives as of                     , 20            .

 

[insert name of the new representative]

By:

 

 

Name:

 

 

Title:

 

 

 

A-1-2



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Agency and
Intercreditor Joinder and agrees to act as Collateral Trustee for the New
Representative and the holders of the Obligations represented thereby:

 

[________], as Collateral Trustee By:  

 

Name:  

 

Title:  

 

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

COLLATERAL AGENCY AND INTERCREDITOR JOINDER – ADDITIONAL GRANTORS

Reference is made to the Collateral Agency and Intercreditor Agreement dated as
of January 12, 2011 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Agency and
Intercreditor Agreement”) among INTELSAT (LUXEMBOURG) S.A., a public limited
liability company (société anonyme) existing as société anonyme under the laws
of the Grand Duchy of Luxembourg, having its registered office at 4, rue Albert
Borschette, L-1246 Luxembourg and registered with the Luxembourg trade and
companies’ register under number B149.942 (“Holdings”), INTELSAT JACKSON
HOLDINGS S.A., a public limited liability company (société anonyme) existing as
société anonyme under the laws of the Grand Duchy of Luxembourg, having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
with the Luxembourg trade and companies’ register under number B149.959 (the
“Company”), the other Grantors from time to time party hereto, BANK OF AMERICA,
N.A., as Administrative Agent under the Existing Credit Agreement, the other
First Lien Representatives and Second Lien Representatives from time to time
party thereto, and WILMINGTON TRUST FSB, as Collateral Trustee (in such capacity
and together with its successors in such capacity, the “Collateral Trustee”)
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Agency and Intercreditor Agreement. This
Collateral Agency and Intercreditor Joinder is being executed and delivered
pursuant to Section 8.18 of the Collateral Agency and Intercreditor Agreement as
a condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Agency and Intercreditor Agreement.

The undersigned,                     , a             , (the “Grantor”) hereby
agrees to become party as a Grantor under the Collateral Agency and
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Collateral Agency and Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Collateral Agency and Intercreditor Agreement as of the date thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agency and
Intercreditor Joinder to be executed by their respective officers or
representatives as of                     , 20            .

 

[insert name of the new grantor]

By:

 

 

Name:

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Agency and
Intercreditor Joinder and agrees to act as Collateral Trustee with respect to
the Collateral pledged by the new Grantor:

 

A-2-1



--------------------------------------------------------------------------------

 

[________], as Collateral Trustee

By:

 

 

Name:

 

 

Title:

 

 

 

A-2-2